
	
		IIB
		Calendar No. 157
		112th CONGRESS
		1st Session
		H. R. 2354
		[Report No. 112–75]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 18, 2011
			Received; read twice and referred to the
			 Committee on
			 Appropriations
		
		
			September 7, 2011
			Reported by Mrs.
			 Feinstein, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		Making appropriations for energy and water
		  development and related agencies for the fiscal year ending September 30, 2012,
		  and for other purposes.
	
	
		That the following sums are
			 appropriated, out of any money in the Treasury not otherwise appropriated, for
			 energy and water development and related agencies for the fiscal year ending
			 September 30, 2012, and for other purposes, namely:
		ICorps of
			 engineers—civil
			Department of the
		  army
			Corps of
		  engineers—civilThe following
		  appropriations shall be expended under the direction of the Secretary of the
		  Army and the supervision of the Chief of Engineers for authorized civil
		  functions of the Department of the Army pertaining to rivers and harbors, flood
		  and storm damage reduction, shore protection, aquatic ecosystem restoration,
		  and related efforts.
			InvestigationsFor expenses necessary when authorized by
		  law for the collection and study of basic information pertaining to river and
		  harbor, flood and storm damage reduction, shore protection, aquatic ecosystem
		  restoration, and related needs; for surveys and detailed studies and plans and
		  specifications of proposed river and harbor, flood and storm damage reduction,
		  shore protection, and aquatic ecosystem restoration projects and related
		  efforts prior to construction; for restudy of authorized projects; and for
		  miscellaneous investigations and, when authorized by law, surveys and detailed
		  studies and plans and specifications of projects prior to construction,
		  $104,000,000, to remain available until
		  expended: 
		  Provided, That except as provided
		  in section 101, the amounts made available under this paragraph shall be
		  expended as authorized by law for the programs, projects and activities
		  specified in the text and table under this heading in the report of the
		  Committee on Appropriations of the House of Representatives to accompany this
		  Act.
			Construction
			(including rescission of
		  funds)For expenses necessary
		  for the construction of river and harbor, flood and storm damage reduction,
		  shore protection, aquatic ecosystem restoration, and related projects
		  authorized by law; for conducting detailed studies and plans and specifications
		  of such projects (including those involving participation by States, local
		  governments, or private groups) authorized or made eligible for selection by
		  law (but such detailed studies and plans and specifications shall not
		  constitute a commitment of the Government to construction),
		  $1,615,941,000 (reduced by
		  $1,750,000), to remain available until expended;
		  of which such sums as are necessary to cover the Federal share of construction
		  costs for facilities under the Dredged Material Disposal Facilities program
		  shall be derived from the Harbor Maintenance Trust Fund as authorized by the
		  Water Resources Development Act of 1996 (Public Law 104–303); and of which
		  such sums as are necessary to cover one-half of the costs of construction,
		  replacement, rehabilitation, and expansion of inland waterways projects
		  (including only Olmsted Lock and Dam, Ohio River, Illinois and Kentucky;
		  Emsworth Locks and Dam, Ohio River, Pennsylvania; Lock and Dams 2, 3, and 4,
		  Monongahela River, Pennsylvania; and Lock and Dam 27, Mississippi River,
		  Illinois) shall be derived from the Inland Waterways Trust Fund: 
		  Provided, That of the unobligated
		  balances from prior year appropriations available under this heading,
		  $50,000,000 is rescinded: 
		  Provided further, That
		  no amounts may be rescinded from amounts that were designated by the Congress
		  as an emergency requirement pursuant to the Concurrent Resolution on the Budget
		  or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
		  Providedfurther,
		  That except as provided in section 101, the amounts made available under this
		  paragraph shall be expended as authorized by law for the programs, projects,
		  and activities specified in the text and table under this heading in the report
		  of the Committee on Appropriations of the House of Representatives to accompany
		  this Act.
			Mississippi river and
		  tributariesFor expenses
		  necessary for flood damage reduction projects and related efforts in the
		  Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized
		  by law, $210,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for inland harbors shall be derived
		  from the Harbor Maintenance Trust Fund:
			 Provided, That except as provided in section 101, the
		  amounts made available under this paragraph shall be expended as authorized by
		  law for the programs, projects, and activities specified in the text and table
		  under this heading in the report of the Committee on Appropriations of the
		  House of Representatives to accompany this Act.
			Operation and
		  maintenanceFor expenses
		  necessary for the operation, maintenance, and care of existing river and
		  harbor, flood and storm damage reduction, aquatic ecosystem restoration, and
		  related projects authorized by law; providing security for infrastructure owned
		  or operated by the Corps of Engineers, including administrative buildings and
		  laboratories; maintaining harbor channels provided by a State, municipality, or
		  other public agency that serve essential navigation needs of general commerce,
		  when authorized by law; surveying and charting northern and northwestern lakes
		  and connecting waters; clearing and straightening channels; and removing
		  obstructions to navigation, $2,366,465,000
		  (increased by $1,000,000) (increased by
		  $6,360,000) (reduced by
		  $4,900,000), to remain available until expended,
		  of which such sums as are necessary to cover the Federal share of eligible
		  operation and maintenance costs for coastal harbors and channels and for inland
		  harbors shall be derived from the Harbor Maintenance Trust Fund; of which such
		  sums as become available from the special account for the Corps of Engineers
		  established by the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
		  460l–6a(i)) shall be derived from that account for resource protection,
		  research, interpretation, and maintenance activities related to resource
		  protection in the areas at which outdoor recreation is available; and of which
		  such sums as become available from fees collected under section 217 of the
		  Water Resources Development Act of 1996 (Public Law 104–303) shall be used to
		  cover the cost of operation and maintenance of the dredged material disposal
		  facilities for which such fees have been collected: 
		  Provided, That 1 percent of the
		  total amount of funds provided for each of the programs, projects or activities
		  funded under this heading shall not be allocated to a field operating activity
		  prior to the beginning of the fourth quarter of the fiscal year and shall be
		  available for use by the Chief of Engineers to fund such emergency activities
		  as the Chief of Engineers determines to be necessary and appropriate, and that
		  the Chief of Engineers shall allocate during the fourth quarter any remaining
		  funds which have not been used for emergency activities proportionally in
		  accordance with the amounts provided for the programs, projects or
		  activities:
			 Providedfurther, That except as provided in
		  section 101, the amounts made available under this paragraph shall be expended
		  as authorized by law for the programs, projects, and activities specified in
		  the text and table under this heading in the report of the Committee on
		  Appropriations of the House of Representatives to accompany this
		  Act.
			Regulatory programFor expenses necessary for administration of
		  laws pertaining to regulation of navigable waters and wetlands,
		  $196,000,000, to remain available until
		  expended.
			Formerly utilized sites remedial
		  action programFor expenses
		  necessary to clean up contamination from sites in the United States resulting
		  from work performed as part of the Nation's early atomic energy program,
		  $109,000,000, to remain available until
		  expended.
			Flood control and coastal
		  emergenciesFor expenses
		  necessary to prepare for floods, hurricanes, and other natural disasters and
		  support emergency operations, repairs, and other activities in response to such
		  disasters as authorized by law, $27,000,000, to
		  remain available until expended.
			ExpensesFor expenses necessary for the supervision
		  and general administration of the civil works program in the headquarters of
		  the Corps of Engineers and the offices of the Division Engineers; and for costs
		  of management and operation of the Humphreys Engineer Center Support Activity,
		  the Institute for Water Resources, the United States Army Engineer Research and
		  Development Center, and the United States Army Corps of Engineers Finance
		  Center allocable to the civil works program,
		  $185,000,000 (reduced by
		  $6,360,000), to remain available until expended,
		  of which not to exceed $5,000 may be used for
		  official reception and representation purposes and only during the current
		  fiscal year: 
		  Provided, That no part of any other
		  appropriation in this title shall be available to fund the civil works
		  activities of the Office of the Chief of Engineers or the civil works executive
		  direction and management activities of the division offices: 
		  Provided further, That
		  any Flood Control and Coastal Emergencies appropriation may be used to fund the
		  supervision and general administration of emergency operations, repairs, and
		  other activities in response to any flood, hurricane, or other natural
		  disaster.
			Office of the assistant
		  secretary of the army for civil worksFor the Office of the Assistant Secretary of
		  the Army for Civil Works as authorized by
		  section
		  3016(b)(3) of title 10, United States Code,
		  $5,000,000, to remain available until
		  expended.
			Administrative
		  provisionThe Revolving Fund,
		  Corps of Engineers, shall be available during the current fiscal year for
		  purchase (not to exceed 100 for replacement only) and hire of passenger motor
		  vehicles for the civil works program.
			General provisions, corps of
		  engineers—civil
			(including transfers of
		  funds)
			101.(a)None of the funds provided in this title
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that—
					(1)creates or
			 initiates a new program, project, or activity;
					(2)eliminates a
			 program, project, or activity;
					(3)increases funds or personnel for any
			 program, project, or activity for which funds are denied or restricted by this
			 Act;
					(4)reduces funds that are directed to be used
			 for a specific program, project, or activity by this Act;
					(5)increases funds for any program, project,
			 or activity by more than $2,000,000 or 10
			 percent, whichever is less; or
					(6)reduces funds for any program, project, or
			 activity by more than $2,000,000 or 10 percent,
			 whichever is less.
					(b)Subsection (a)(1) shall not apply to any
			 project or activity authorized under section 205 of the Flood Control Act of
			 1948, section 14 of the Flood Control Act of 1946, section 208 of the Flood
			 Control Act of 1954, section 107 of the River and Harbor Act of 1960, section
			 103 of the River and Harbor Act of 1962, section 111 of the River and Harbor
			 Act of 1968, section 1135 of the Water Resources Development Act of 1986,
			 section 206 of the Water Resources Development Act of 1996, or section 204 of
			 the Water Resources Development Act of 1992.
				(c)This section shall not apply to additional
			 flood and coastal storm damage reduction and navigation program funds provided
			 under Remaining Items in the tables under the headings
			 Corps of Engineers-Civil—Construction and Corps of
			 Engineers-Civil—Operation and Maintenance or to additional
			 investigations funding under National Programs under the heading
			 Corps of Engineers-Civil—Investigations in the report of the
			 Committee on Appropriations of the House of Representatives to accompany this
			 Act.
				(d)The Corps of Engineers shall submit reports
			 on a quarterly basis to the Committees on Appropriations of the House of
			 Representatives and the Senate detailing all the funds reprogrammed between
			 programs, projects, activities, or categories of funding. The first quarterly
			 report shall be submitted not later than 60 days after the date of enactment of
			 this Act.
				102.None of the funds
			 made available in this title may be used to award or modify any contract that
			 commits funds beyond the amounts appropriated for that program, project, or
			 activity that remain unobligated, except that such amounts may include any
			 funds that have been made available through reprogramming pursuant to section
			 101.
			103.None of the funds
			 in this Act, or previous Acts, making funds available for Energy and Water
			 Development, shall be used to award any continuing contract that commits
			 additional funding from the Inland Waterways Trust Fund unless or until such
			 time that a long-term mechanism to enhance revenues in this Fund sufficient to
			 meet the cost-sharing authorized in the Water Resources Development Act of 1986
			 (Public Law 99–662) is enacted.
			104.Not later than 90 days after the date of
			 the Chief of Engineers Report on a water resource matter, the Assistant
			 Secretary of the Army for Civil Works shall submit the report to the
			 appropriate authorizing and appropriating committees of the Congress.
			105.During the 1-year
			 period beginning on the date of enactment of this Act, the Secretary of the
			 Army is authorized to implement measures recommended in the efficacy study
			 authorized under section 3061 of the Water Resources Development Act of 2007
			 (121 Stat. 1121) or in interim reports, with such modifications or emergency
			 measures as the Secretary of the Army determines to be appropriate, to prevent
			 aquatic nuisance species from dispersing into the Great Lakes by way of any
			 hydrologic connection between the Great Lakes and the Mississippi River
			 Basin.
			106.The Secretary is authorized to transfer to
			 Corps of Engineers-Civil—Construction up to
			 $100,000,000 of the funds provided for
			 reinforcing or replacing flood walls under the heading Corps of
			 Engineers-Civil—Flood Control and Coastal Emergencies in
			 Public Law 109–234 and
			 Public Law 110–252 and up to $75,000,000 of
			 the funds provided for projects and measures for the West Bank and Vicinity and
			 Lake Ponchartrain and Vicinity projects under the heading Corps of
			 Engineers-Civil—Flood Control and Coastal Emergencies in
			 Public Law 110–28, to be used with funds provided for the West Bank and
			 Vicinity project under the heading Corps of
			 Engineers-Civil—Construction in
			 Public Law 110–252 and
			 Public Law 110–329, consistent with 65 percent Federal and 35 percent
			 non-Federal cost share and the financing of, and payment terms for, the
			 non-Federal cash contribution associated with the West Bank and Vicinity
			 project.
			107.The Secretary of the Army may transfer to
			 the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and
			 expend, up to $3,800,000 of funds provided in
			 this title under the heading Operation and Maintenance to
			 mitigate for fisheries lost due to Corps of Engineers projects.
			108.None of the funds made available by this
			 Act or any subsequent Act making appropriations for Energy and Water
			 Development may be used by the Corps of Engineers to develop, adopt, implement,
			 administer, or enforce a change or supplement to the rule dated November 13,
			 1986, or guidance documents dated January 15, 2003, and December 2, 2008,
			 pertaining to the definition of waters under the jurisdiction of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.).
			109.None of the funds made available in this
			 Act may be used by the Corps of Engineers to relocate, or study the relocation
			 of, any regional division headquarters of the Corps located at a military
			 installation or any permanent employees of such headquarters.
			110.(a)Section 5 of the Act entitled An Act
			 authorizing the construction of certain public works on rivers and harbors for
			 flood control, and for other purposes, approved June 22, 1936,
			 (33 U.S.C.
			 701h), is amended by—
					(1)inserting for work, which includes
			 planning and design, before to be expended;
					(2)striking flood control or
			 environmental restoration work and inserting water resources
			 development study or project; and
					(3)inserting : 
			 Provided further,
			 That the term States means the several States, the District of
			 Columbia, the commonwealths, territories, and possessions of the United States,
			 and Federally recognized Indian tribes before the period.
					(b)The Secretary shall notify the appropriate
			 committees of Congress prior to initiation of negotiations for accepting
			 contributed funds under 33 U.S.C. 701h.
				IIDepartment of the
			 interior
			Central utah
		  project
			Central utah project completion
		  accountFor carrying out
		  activities authorized by the Central Utah Project Completion Act,
		  $27,154,000, to remain available until expended,
		  of which $2,000,000 shall be deposited into the
		  Utah Reclamation Mitigation and Conservation Account for use by the Utah
		  Reclamation Mitigation and Conservation Commission. In addition, for necessary
		  expenses incurred in carrying out related responsibilities of the Secretary of
		  the Interior, $1,550,000. For fiscal year 2012,
		  the Commission may use an amount not to exceed
		  $1,500,000 for administrative
		  expenses.
			Bureau of
		  reclamationThe following
		  appropriations shall be expended to execute authorized functions of the Bureau
		  of Reclamation:
			Water and related
		  resources
			(including transfers of
		  funds)For management,
		  development, and restoration of water and related natural resources and for
		  related activities, including the operation, maintenance, and rehabilitation of
		  reclamation and other facilities, participation in fulfilling related Federal
		  responsibilities to Native Americans, and related grants to, and cooperative
		  and other agreements with, State and local governments, federally recognized
		  Indian tribes, and others, $822,300,000, to
		  remain available until expended, of which
		  $10,698,000 shall be available for transfer to
		  the Upper Colorado River Basin Fund and
		  $6,136,000 shall be available for transfer to
		  the Lower Colorado River Basin Development Fund; of which such amounts as may
		  be necessary may be advanced to the Colorado River Dam Fund; of which not more
		  than $500,000 is for high priority projects
		  which shall be carried out by the Youth Conservation Corps, as authorized by 16
		  U.S.C. 1706: 
		  Provided, That such transfers may
		  be increased or decreased within the overall appropriation under this heading: 
		  Provided further, That
		  of the total appropriated, the amount for program activities that can be
		  financed by the Reclamation Fund or the Bureau of Reclamation special fee
		  account established by 16 U.S.C. 460l–6a(i) shall be derived from that Fund or
		  account: 
		  Provided further, That
		  funds contributed under 43 U.S.C. 395 are available until expended for the
		  purposes for which contributed: 
		  Provided further, That
		  funds advanced under 43 U.S.C. 397a shall be credited to this account and are
		  available until expended for the same purposes as the sums appropriated under
		  this heading:
			 Providedfurther, That except as provided in
		  section 201, the amounts made available under this paragraph shall be expended
		  as authorized by law for the programs, projects, and activities specified in
		  the text and table under this heading in the report of the Committee on
		  Appropriations of the House of Representatives to accompany this
		  Act.
			Central valley project
		  restoration fundFor carrying
		  out the programs, projects, plans, habitat restoration, improvement, and
		  acquisition provisions of the Central Valley Project Improvement Act,
		  $53,068,000, to be derived from such sums as may
		  be collected in the Central Valley Project Restoration Fund pursuant to
		  sections 3407(d), 3404(c)(3), and 3405(f) of
		  Public Law 102–575, to remain available until expended: 
		  Provided, That the Bureau of
		  Reclamation is directed to assess and collect the full amount of the additional
		  mitigation and restoration payments authorized by section 3407(d) of
		  Public Law 102–575: 
		  Provided further, That
		  none of the funds made available under this heading may be used for the
		  acquisition or leasing of water for in-stream purposes if the water is already
		  committed to in-stream purposes by a court adopted decree or
		  order.
			California bay-delta
		  restoration
			(including transfers of
		  funds)For carrying out
		  activities authorized by the Water Supply, Reliability, and Environmental
		  Improvement Act, consistent with plans to be approved by the Secretary of the
		  Interior, $35,928,000, to remain available until
		  expended, of which such amounts as may be necessary to carry out such
		  activities may be transferred to appropriate accounts of other participating
		  Federal agencies to carry out authorized purposes: 
		  Provided, That funds appropriated
		  herein may be used for the Federal share of the costs of CALFED Program
		  management: 
		  Provided further, That
		  the use of any funds provided to the California Bay-Delta Authority for
		  program-wide management and oversight activities shall be subject to the
		  approval of the Secretary of the Interior: 
		  Provided further, That
		  CALFED implementation shall be carried out in a balanced manner with clear
		  performance measures demonstrating concurrent progress in achieving the goals
		  and objectives of the Program.
			Policy and
		  administrationFor necessary
		  expenses of policy, administration, and related functions in the Office of the
		  Commissioner, the Denver office, and offices in the five regions of the Bureau
		  of Reclamation, to remain available until expended,
		  $60,000,000, to be derived from the Reclamation
		  Fund and be nonreimbursable as provided in 43 U.S.C. 377: 
		  Provided, That no part of any other
		  appropriation in this Act shall be available for activities or functions
		  budgeted as policy and administration expenses.
			Administrative
		  provisionAppropriations for
		  the Bureau of Reclamation shall be available for purchase of not to exceed five
		  passenger motor vehicles, which are for replacement
		  only.
			General provisions, department
		  of the interior
			(including rescission of
		  funds)
			201.(a)None of the funds
			 provided in this title shall be available for obligation or expenditure through
			 a reprogramming of funds that—
					(1)creates or
			 initiates a new program, project, or activity;
					(2)eliminates a
			 program, project, or activity;
					(3)increases funds
			 for any program, project, or activity for which funds have been denied or
			 restricted by this Act;
					(4)reduces funds that
			 are directed to be used for a specific program, project, or activity by this
			 Act;
					(5)transfers funds in
			 excess of the following limits—
						(A)15 percent for any
			 program, project, or activity for which
			 $2,000,000 or more is available at the beginning
			 of the fiscal year; or
						(B)$300,000
			 for any program, project, or activity for which less than
			 $2,000,000 is available at the beginning of the
			 fiscal year;
						(6)transfers more
			 than $500,000 from either the Facilities
			 Operation, Maintenance, and Rehabilitation category or the Resources Management
			 and Development category to any program, project, or activity in the other
			 category; or
					(7)transfers, when
			 necessary to discharge legal obligations of the Bureau of Reclamation, more
			 than $5,000,000 to provide adequate funds for
			 settled contractor claims, increased contractor earnings due to accelerated
			 rates of operations, and real estate deficiency judgments.
					(b)Subsection (a)(5) shall not apply to any
			 transfer of funds within the Facilities Operation, Maintenance, and
			 Rehabilitation category.
				(c)For purposes of this section, the term
			 ‘‘transfer’’ means any movement of funds into or out of a program, project, or
			 activity.
				(d)The Bureau of Reclamation shall submit
			 reports on a quarterly basis to the Committees on Appropriations of the House
			 of Representatives and the Senate detailing all the funds reprogrammed between
			 programs, projects, activities, or categories of funding. The first quarterly
			 report shall be submitted not later than 60 days after the date of enactment of
			 this Act.
				202.(a)None of the funds appropriated or otherwise
			 made available by this Act may be used to determine the final point of
			 discharge for the interceptor drain for the San Luis Unit until development by
			 the Secretary of the Interior and the State of California of a plan, which
			 shall conform to the water quality standards of the State of California as
			 approved by the Administrator of the Environmental Protection Agency, to
			 minimize any detrimental effect of the San Luis drainage waters.
				(b)The costs of the
			 Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley
			 Drainage Program shall be classified by the Secretary of the Interior as
			 reimbursable or nonreimbursable and collected until fully repaid pursuant to
			 the Cleanup Program-Alternative Repayment Plan and the
			 SJVDP-Alternative Repayment Plan described in the report
			 entitled Repayment Report, Kesterson Reservoir Cleanup Program and San
			 Joaquin Valley Drainage Program, February 1995, prepared by the
			 Department of the Interior, Bureau of Reclamation. Any future obligations of
			 funds by the United States relating to, or providing for, drainage service or
			 drainage studies for the San Luis Unit shall be fully reimbursable by San Luis
			 Unit beneficiaries of such service or studies pursuant to Federal reclamation
			 law.
				203.Of the funds deposited in the San Joaquin
			 River Restoration Fund in accordance with subparagraphs (A), (B), and (C) of
			 section 10009(c)(1) of
			 Public Law 111–11, all unobligated balances remaining from prior fiscal
			 years are hereby permanently rescinded.
			IIIDepartment of
			 energy
			Energy
		  programs
			Energy efficiency and renewable
		  energyFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for energy efficiency and
		  renewable energy activities in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or any facility or for
		  plant or facility acquisition, construction, or expansion,
		  $1,304,636,000 (reduced by
		  $6,000,000) (reduced by
		  $200,000), to remain available until expended: 
		  Provided, That for the purposes of
		  allocating weatherization assistance funds appropriated by this Act to States
		  and tribes, the Secretary of Energy may waive the allocation formula
		  established pursuant to section 414(a) of the Energy Conservation and
		  Production Act (42
		  U.S.C. 6864(a)).
			Electricity delivery and energy
		  reliabilityFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for electricity delivery
		  and energy reliability activities in carrying out the purposes of the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or any facility or for
		  plant or facility acquisition, construction, or expansion,
		  $139,496,000, to remain available until
		  expended.
			Nuclear energyFor Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for nuclear energy activities in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or any facility or for
		  plant or facility acquisition, construction, or expansion, and the purchase of
		  not more than 10 buses, all for replacement only,
		  $733,633,000, to remain available until
		  expended.
			Fossil energy research and
		  developmentFor necessary
		  expenses in carrying out fossil energy research and development activities,
		  under the authority of the Department of Energy Organization Act
		  (Public Law 95–91), including the acquisition of interest, including
		  defeasible and equitable interests in any real property or any facility or for
		  plant or facility acquisition or expansion, and for conducting inquiries,
		  technological investigations and research concerning the extraction,
		  processing, use, and disposal of mineral substances without objectionable
		  social and environmental costs (30 U.S.C. 3, 1602, and 1603),
		  $476,993,000 (reduced by
		  $2,200,000) (increased by
		  $2,200,000), to remain available until expended:
		  
		  Provided, That for all programs
		  funded under Fossil Energy appropriations in this Act or any other Act, the
		  Secretary may vest fee title or other property interests acquired under
		  projects in any entity, including the United
		  States.
			Naval petroleum and oil shale
		  reservesFor expenses
		  necessary to carry out naval petroleum and oil shale reserve activities,
		  $14,909,000, to remain available until expended:
		  
		  Provided, That, notwithstanding any
		  other provision of law, unobligated funds remaining from prior years shall be
		  available for all naval petroleum and oil shale reserve
		  activities.
			Strategic petroleum
		  reserveFor necessary expenses
		  for Strategic Petroleum Reserve facility development and operations and program
		  management activities pursuant to the Energy Policy and Conservation Act of
		  1975, as amended (42
		  U.S.C. 6201 et seq.),
		  $192,704,000, to remain available until
		  expended.
			SPR petroleum
		  accountNotwithstanding
		  sections 161 and 167 of the Energy Policy and Conservation Act (42 U.S.C. 6241
		  and 6247), the Secretary of Energy shall sell
		  $500,000,000 in petroleum products from the
		  Reserve not later than March 1, 2012, and shall deposit any proceeds from such
		  sales in the General Fund of the Treasury: 
		  Provided, That during fiscal year
		  2012 and hereafter, the quantity of petroleum products sold from the Reserve
		  under the authority of this Act may only be replaced using the authority
		  provided in paragraph (a)(1) or (3) of section 160 of the Energy Policy and
		  Conservation Act (42
		  U.S.C. 6240(a)(1) or (3)): 
		  Provided further, That
		  unobligated balances in this account shall be available to cover the costs of
		  any sale under this Act.
			Northeast home heating oil
		  reserve
			(including rescission of
		  funds)For necessary expenses
		  for Northeast Home Heating Oil Reserve storage, operation, and management
		  activities pursuant to the Energy Policy and Conservation Act,
		  $10,119,000, to remain available until expended:
		  
		  Provided, That amounts net of the
		  purchase of 1 million barrels of petroleum distillates in fiscal year 2011;
		  costs related to transportation, delivery, and storage; and sales of petroleum
		  distillate from the Reserve under section 182 of the Energy Policy and
		  Conservation Act (42 U.S.C. 6250a) are hereby
		  permanently rescinded: 
		  Provided further, That
		  notwithstanding section 181 of the Energy Policy and Conservation Act
		  (42 U.S.C.
		  6250), for fiscal year 2012 and hereafter, the Reserve shall
		  contain no more than 1 million barrels of petroleum
		  distillate.
			Energy information
		  administrationFor necessary
		  expenses in carrying out the activities of the Energy Information
		  Administration, $105,000,000, to remain
		  available until expended.
			Non-defense environmental
		  cleanupFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses necessary for non-defense
		  environmental cleanup activities in carrying out the purposes of the Department
		  of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or any facility or for
		  plant or facility acquisition, construction, or expansion,
		  $213,121,000 (increased by
		  $41,000,000), to remain available until
		  expended.
			Uranium enrichment
		  decontamination and decommissioning fundFor necessary expenses in carrying out
		  uranium enrichment facility decontamination and decommissioning, remedial
		  actions, and other activities of title II of the Atomic Energy Act of 1954, and
		  title X, subtitle A, of the Energy Policy Act of 1992,
		  $449,000,000, to be derived from the Uranium
		  Enrichment Decontamination and Decommissioning Fund, and not more than
		  $150,000,000, to be derived from the barter,
		  transfer, or sale of uranium authorized under section 3112 of the USEC
		  Privatization Act (42 U.S.C. 2297h–10) or section
		  314 of the Energy and Water Development Appropriations Act, 2006
		  (Public Law 109–103), to remain available until expended: 
		  Provided, That proceeds from such
		  barter, transfer, or sale of uranium in excess of such amount shall not be
		  available until appropriated.
			Science
			For Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for science activities in carrying out the purposes of
		  the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or facility or for plant
		  or facility acquisition, construction, or expansion, and purchase of not more
		  than 49 passenger motor vehicles for replacement only, including one ambulance
		  and one bus, $4,800,000,000, to remain available
		  until expended.
			Nuclear waste
		  disposalFor nuclear waste
		  disposal activities to carry out the purposes of the Nuclear Waste Policy Act
		  of 1982 (Public Law 97–425), $25,000,000, to
		  remain available until expended, and to be derived from the Nuclear Waste
		  Fund.
			Advanced research projects
		  agency—EnergyFor necessary
		  expenses in carrying out the activities authorized by section 5012 of the
		  America COMPETES Act (42 U.S.C. 16538),
		  $100,000,000 (increased by
		  $79,640,000), to remain available until
		  expended.
			Title 17 innovative technology
		  loan guarantee programSubject
		  to section 502 of the Congressional Budget Act of 1974, for the cost of loan
		  guarantees for renewable energy or efficient end-use energy technologies under
		  section 1703 of the Energy Policy Act of 2005,
		  $160,000,000, to remain available until
		  expended: 
		  Provided, That the amounts provided
		  in this section are in addition to those provided in any other Act: 
		  Provided further,
		  That, notwithstanding section 1703(a)(2) of the Energy Policy Act of 2005,
		  funds appropriated for the cost of loan guarantees are also available for
		  projects for which an application has been submitted to the Department of
		  Energy prior to February 24, 2011, in whole or in part, for a loan guarantee
		  under 1705 of the Energy Policy Act of 2005:
			 Provided further, That an additional amount for necessary
		  administrative expenses to carry out this Loan Guarantee program,
		  $38,000,000 is appropriated, to remain available
		  until expended: 
		  Provided further, That
		  $38,000,000 of the fees collected pursuant to
		  section 1702(h) of the Energy Policy Act of 2005 shall be credited as
		  offsetting collections to this account to cover administrative expenses and
		  shall remain available until expended, so as to result in a final fiscal year
		  2012 appropriations from the general fund estimated at not more than
		  $0: 
		  Provided further, That
		  fees collected under section 1702(h) in excess of the amount appropriated for
		  administrative expenses shall not be available until appropriated: 
		  Provided further, That
		  for amounts collected pursuant to section 1702(b)(2) of the Energy Policy Act
		  of 2005, the source of such payment received from borrowers is not a loan or
		  other debt obligation that is guaranteed by the Federal Government: 
		  Provided further, That
		  none of the loan guarantee authority made available in this paragraph shall be
		  available for commitments to guarantee loans for any projects where funds,
		  personnel, or property (tangible or intangible) of any Federal agency,
		  instrumentality, personnel or affiliated entity are expected to be used
		  (directly or indirectly) through acquisitions, contracts, demonstrations,
		  exchanges, grants, incentives, leases, procurements, sales, other transaction
		  authority, or other arrangements, to support the project or to obtain goods or
		  services from the project: 
		  Provided further, That
		  the previous proviso shall not be interpreted as precluding the use of the loan
		  guarantee authority in this paragraph for commitments to guarantee loans for
		  projects as a result of such projects benefitting from: (1) otherwise allowable
		  Federal income tax benefits; (2) being located on Federal land pursuant to a
		  lease or right-of-way agreement for which all consideration for all uses is:
		  (A) paid exclusively in cash; (B) deposited in the Treasury as offsetting
		  receipts; and (C) equal to the fair market value as determined by the head of
		  the relevant Federal agency; (3) Federal insurance programs, including under
		  section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210; commonly known as
		  the Price-Anderson Act); or (4) for electric generation
		  projects, use of transmission facilities owned or operated by a Federal Power
		  Marketing Administration or the Tennessee Valley Authority that have been
		  authorized, approved, and financed independent of the project receiving the
		  guarantee: 
		  Provided further, That
		  none of the loan guarantee authority made available in this paragraph shall be
		  available for any project unless the Director of the Office of Management and
		  Budget has certified in advance in writing that the loan guarantee and the
		  project comply with the provisions under this
		  paragraph.
			Advanced technology vehicles
		  manufacturing loan programFor
		  administrative expenses in carrying out the Advanced Technology Vehicles
		  Manufacturing Loan Program, $6,000,000, to
		  remain available until expended.
			Departmental
		  administrationFor salaries
		  and expenses of the Department of Energy necessary for departmental
		  administration in carrying out the purposes of the Department of Energy
		  Organization Act (42
		  U.S.C. 7101 et seq.), including the hire of passenger motor
		  vehicles and official reception and representation expenses not to exceed
		  $30,000,$221,514,000
		  (reduced by $2,500,000) (reduced by
		  $35,000,000) (reduced by
		  $21,000,000) (reduced by
		  $79,640,000) (reduced by
		  $10,000,000), to remain available until
		  expended, plus such additional amounts as necessary to cover increases in the
		  estimated amount of cost of work for others notwithstanding the provisions of
		  the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): 
		  Provided, That such increases in
		  cost of work are offset by revenue increases of the same or greater amount, to
		  remain available until expended: 
		  Provided further, That
		  moneys received by the Department for miscellaneous revenues estimated to total
		  $111,883,000 in fiscal year 2012 may be retained
		  and used for operating expenses within this account, and may remain available
		  until expended, as authorized by section 201 of
		  Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of miscellaneous
		  revenues received during 2012, and any related appropriated receipt account
		  balances remaining from prior years' miscellaneous revenues, so as to result in
		  a final fiscal year 2012 appropriation from the general fund estimated at not
		  more than
		  $109,631,000.
			Office of the inspector
		  generalFor necessary expenses
		  of the Office of the Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, as amended,
		  $41,774,000, to remain available until
		  expended.
			Atomic energy defense
		  activities
			National nuclear security
		  administration
			Weapons
		  activities
			(including rescission of
		  funds)For Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other incidental expenses necessary for atomic energy
		  defense weapons activities in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or any facility or for
		  plant or facility acquisition, construction, or expansion, the purchase of not
		  to exceed one ambulance and one aircraft;
		  $7,131,993,000, to remain available until
		  expended: 
		  Provided, That of such amount not
		  more than $139,281,000 may be made available for
		  the B–61 Life Extension Program until the Administrator for Nuclear Security
		  submits to the Committees on Appropriations of the House of Representatives and
		  the Senate the outcome of its Phase 6.2a design definition and cost study: 
		  Provided further, That
		  of the unobligated balances available under this heading,
		  $40,332,000 are hereby rescinded: 
		  Provided further, That
		  no amounts may be rescinded from amounts that were designated by the Congress
		  as an emergency requirement pursuant to the Concurrent Resolution on the Budget
		  or the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Defense nuclear
		  nonproliferation
			(including rescission of
		  funds)For Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other incidental expenses necessary for defense
		  nuclear nonproliferation activities, in carrying out the purposes of the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or any facility or for
		  plant or facility acquisition, construction, or expansion, and the purchase of
		  not to exceed one passenger motor vehicle for replacement only,
		  $2,086,770,000 (increased by
		  $35,000,000), to remain available until
		  expended: 
		  Provided, That of the unobligated
		  balances available under this heading,
		  $30,000,000 are hereby rescinded; 
		  Provided further, That
		  no amounts may be rescinded from amounts that were designated by the Congress
		  as an emergency requirement pursuant to the Concurrent Resolution on the Budget
		  or the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Naval reactorsFor Department of Energy expenses necessary
		  for naval reactors activities to carry out the Department of Energy
		  Organization Act (42
		  U.S.C. 7101 et seq.), including the acquisition (by purchase,
		  condemnation, construction, or otherwise) of real property, plant, and capital
		  equipment, facilities, and facility expansion,
		  $1,030,600,000, to remain available until
		  expended.
			Office of the
		  administrator
			For necessary expenses of the Office of the
		  Administrator in the National Nuclear Security Administration, including
		  official reception and representation expenses not to exceed
		  $12,000,$420,000,000
		  (reduced by $20,000,000), to remain available
		  until expended.
			Environmental and other defense
		  activities
			Defense environmental
		  cleanupFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses necessary for atomic energy defense
		  environmental cleanup activities in carrying out the purposes of the Department
		  of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or any facility or for
		  plant or facility acquisition, construction, or expansion, and the purchase of
		  not to exceed one ambulance and one fire truck for replacement only,
		  $4,937,619,000, to remain available until
		  expended.
			Other defense
		  activitiesFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses, necessary for atomic energy defense,
		  other defense activities, and classified activities, in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or any facility or for
		  plant or facility acquisition, construction, or expansion, and the purchase of
		  not to exceed 10 passenger motor vehicles for replacement only,
		  $814,000,000, to remain available until
		  expended.
			Power marketing
		  administrations
			Bonneville power administration
		  fundExpenditures from the
		  Bonneville Power Administration Fund, established pursuant to
		  Public Law 93–454, are approved for the Kootenai River Native Fish
		  Conservation Aquaculture Program, Lolo Creek Permanent Weir Facility, and
		  Improving Anadromous Fish production on the Warm Springs Reservation, and, in
		  addition, for official reception and representation expenses in an amount not
		  to exceed $3,000. During fiscal year 2012, no
		  new direct loan obligations may be made from such
		  Fund.
			Operation and maintenance,
		  southeastern power administrationFor necessary expenses of operation and
		  maintenance of power transmission facilities and of marketing electric power
		  and energy, including transmission wheeling and ancillary services pursuant to
		  section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the
		  southeastern power area, $8,428,000, to remain
		  available until expended: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to
		  $8,428,000 collected by the Southeastern Power
		  Administration from the sale of power and related services shall be credited to
		  this account as discretionary offsetting collections, to remain available until
		  expended for the sole purpose of funding the annual expenses of the
		  Southeastern Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than $0: 
		  Provided further, That
		  notwithstanding 31
		  U.S.C. 3302, up to $100,162,000
		  collected by the Southeastern Power Administration pursuant to the Flood
		  Control Act of 1944 to recover purchase power and wheeling expenses shall be
		  credited to this account as offsetting collections, to remain available until
		  expended for the sole purpose of making purchase power and wheeling
		  expenditures: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Operation and maintenance,
		  southwestern power administrationFor necessary expenses of operation and
		  maintenance of power transmission facilities and of marketing electric power
		  and energy, for construction and acquisition of transmission lines, substations
		  and appurtenant facilities, and for administrative expenses, including official
		  reception and representation expenses in an amount not to exceed
		  $1,500 in carrying out section 5 of the Flood
		  Control Act of 1944 (16 U.S.C. 825s), as applied to the
		  Southwestern Power Administration, $45,010,000,
		  to remain available until expended: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up
		  to $33,118,000 collected by the Southwestern
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended, for the sole purpose of funding the annual expenses
		  of the Southwestern Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than
		  $11,892,000: 
		  Provided further,
		  That, notwithstanding
		  31 U.S.C.
		  3302, up to $40,000,000
		  collected by the Southwestern Power Administration pursuant to the Flood
		  Control Act of 1944 to recover purchase power and wheeling expenses shall be
		  credited to this account as offsetting collections, to remain available until
		  expended for the sole purpose of making purchase power and wheeling
		  expenditures: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Construction, rehabilitation,
		  operation and maintenance, western area power administrationFor carrying out the functions authorized by
		  title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152),
		  and other related activities including conservation and renewable resources
		  programs as authorized, including official reception and representation
		  expenses in an amount not to exceed $1,500;
		  $285,900,000, to remain available until
		  expended, of which $278,856,000 shall be derived
		  from the Department of the Interior Reclamation Fund: 
		  Provided, That notwithstanding
		  31 U.S.C.
		  3302, section 5 of the Flood Control Act of 1944
		  (16 U.S.C.
		  825s), and section 1 of the Interior Department Appropriation
		  Act, 1939 (43 U.S.C.
		  392a), up to $189,932,000
		  collected by the Western Area Power Administration from the sale of power and
		  related services shall be credited to this account as discretionary offsetting
		  collections, to remain available until expended, for the sole purpose of
		  funding the annual expenses of the Western Area Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than
		  $95,968,000, of which
		  $88,924,000 is derived from the Reclamation
		  Fund: 
		  Provided further, That
		  of the amount herein appropriated, not more than
		  $3,375,000 is for deposit into the Utah
		  Reclamation Mitigation and Conservation Account pursuant to title IV of the
		  Reclamation Projects Authorization and Adjustment Act of 1992: 
		  Provided further, That
		  notwithstanding 31
		  U.S.C. 3302, up to $306,541,000
		  collected by the Western Area Power Administration pursuant to the Flood
		  Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase
		  power and wheeling expenses shall be credited to this account as offsetting
		  collections, to remain available until expended for the sole purpose of making
		  purchase power and wheeling expenditures: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Falcon and amistad operating and
		  maintenance fundFor
		  operation, maintenance, and emergency costs for the hydroelectric facilities at
		  the Falcon and Amistad Dams, $4,169,000, to
		  remain available until expended, and to be derived from the Falcon and Amistad
		  Operating and Maintenance Fund of the Western Area Power Administration, as
		  provided in section 2 of the Act of June 18, 1954 (68 Stat. 255) as amended: 
		  Provided, That notwithstanding the
		  provisions of that Act and of
		  31 U.S.C.
		  3302, up to $3,949,000 collected
		  by the Western Area Power Administration from the sale of power and related
		  services from the Falcon and Amistad Dams shall be credited to this account as
		  discretionary offsetting collections, to remain available until expended for
		  the sole purpose of funding the annual expenses of the hydroelectric facilities
		  of these Dams and associated Western Area Power Administration activities: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than
		  $220,000: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are
		  incurred.
			Federal energy regulatory
		  commission
			Salaries and
		  expensesFor necessary
		  expenses of the Federal Energy Regulatory Commission to carry out the
		  provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et
		  seq.), including services as authorized by
		  5 U.S.C.
		  3109, the hire of passenger motor vehicles, and official
		  reception and representation expenses not to exceed
		  $3,000,$304,600,000,
		  to remain available until expended: 
		  Provided, That notwithstanding any
		  other provision of law, not to exceed
		  $304,600,000 of revenues from fees and annual
		  charges, and other services and collections in fiscal year 2012 shall be
		  retained and used for necessary expenses in this account, and shall remain
		  available until expended: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced as revenues
		  are received during fiscal year 2012 so as to result in a final fiscal year
		  2012 appropriation from the general fund estimated at not more than
		  $0.
			General provisions, department
		  of energy
			(including transfers of
		  funds)
			301.(a)No appropriation, funds, or authority made
			 available in this title for the Department of Energy shall be used to initiate
			 or resume any program, project, or activity or to prepare or initiate Requests
			 For Proposals or similar arrangements (including Requests for Quotations,
			 Requests for Information, and Funding Opportunity Announcements) for a program,
			 project, or activity if the program, project, or activity has not been funded
			 by Congress.
				(b)(1)Except as provided in paragraph (2), the
			 Department of Energy may not, with respect to any program, project, or activity
			 that uses budget authority made available in this title under the heading
			 Department of Energy—Energy Programs, enter into a contract,
			 award a grant, or enter into a cooperative agreement that obligates the
			 Government in excess of the budget authority available under such heading for
			 such purpose, or that is properly chargeable to budget authority of a future
			 fiscal year before such budget authority is available, regardless of whether
			 the contract, grant, or cooperative agreement includes a clause conditioning
			 the Government's obligation on the availability of such budget
			 authority.
					(2)Paragraph (1) shall not apply with respect
			 to major capital projects.
					(c)Except as provided in this section, the
			 amounts made available by this Act for the Department of Energy shall be
			 expended as authorized by law for the projects and activities specified in the
			 text and the Bill column in the Comparative Statement of
			 New Budget (Obligational) Authority for 2011 and Budget Requests and Amounts
			 Recommended in the Bill for 2012 included under the heading
			 Title III—Department of Energy in the report of the Committee on
			 Appropriations of the House of Representatives to accompany this Act.
				(d)None of the funds provided in this title
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that—
					(1)creates or initiates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel for any
			 program, project, or activity for which funds are denied or restricted by this
			 Act;
					(4)reduces funds that are directed to be used
			 for a specific program, project, or activity by this Act;
					(5)increases funds for any program, project,
			 or activity by more than $2,000,000 or 10
			 percent, whichever is less; or
					(6)reduces funds for any program, project, or
			 activity by more than $2,000,000 or 10 percent,
			 whichever is less.
					(e)The Secretary of Energy and the
			 Administrator for Nuclear Security may jointly waive the restrictions under
			 subsection (a) and subsection (d) on a case-by-case basis by certifying to the
			 Committees on Appropriations of the House of Representatives and the Senate
			 that it is in the national security interest to do so.
				302.None of the funds made available in this
			 title may be used—
				(1)to augment the funds made available for
			 obligation by this Act for severance payments and other benefits and community
			 assistance grants under section 4604 of the Atomic Energy Defense Act
			 (50 U.S.C.
			 2704) unless the Department of Energy submits a reprogramming
			 request to the appropriate congressional committees;
				(2)to provide enhanced severance payments or
			 other benefits for employees of the Department of Energy under section 4604;
			 or
				(3)develop or implement a workforce
			 restructuring plan that covers employees of the Department of Energy.
				303.The unexpended balances of prior
			 appropriations provided for activities in this Act may be available to the same
			 appropriation accounts for such activities established pursuant to this title.
			 Available balances may be merged with funds in the applicable established
			 accounts and thereafter may be accounted for as one fund for the same time
			 period as originally enacted.
			304.None of the funds
			 in this or any other Act for the Administrator of the Bonneville Power
			 Administration may be used to enter into any agreement to perform energy
			 efficiency services outside the legally defined Bonneville service territory,
			 with the exception of services provided internationally, including services
			 provided on a reimbursable basis, unless the Administrator certifies in advance
			 that such services are not available from private sector businesses.
			305.When the
			 Department of Energy makes a user facility available to universities or other
			 potential users, or seeks input from universities or other potential users
			 regarding significant characteristics or equipment in a user facility or a
			 proposed user facility, the Department shall ensure broad public notice of such
			 availability or such need for input to universities and other potential users.
			 When the Department of Energy considers the participation of a university or
			 other potential user as a formal partner in the establishment or operation of a
			 user facility, the Department shall employ full and open competition in
			 selecting such a partner. For purposes of this section, the term user
			 facility includes, but is not limited to: (1) a user facility as
			 described in section 2203(a)(2) of the Energy Policy Act of 1992
			 (42 U.S.C.
			 13503(a)(2)); (2) a National Nuclear Security Administration
			 Defense Programs Technology Deployment Center/User Facility; and (3) any other
			 Departmental facility designated by the Department as a user facility.
			306.Funds
			 appropriated by this or any other Act, or made available by the transfer of
			 funds in this Act, for intelligence activities are deemed to be specifically
			 authorized by the Congress for purposes of section 504 of the National Security
			 Act of 1947 (50
			 U.S.C. 414) during fiscal year 2012 until the enactment of the
			 Intelligence Authorization Act for Fiscal Year 2012.
			307.(a)In any fiscal year in which the Secretary
			 of Energy determines that additional funds are needed to reimburse the costs of
			 defined benefit pension plans for contractor employees, the Secretary may
			 transfer not more than 1 percent of an appropriation made available in this or
			 any subsequent Energy and Water Development Appropriations Act to any other
			 appropriation made available to the Secretary by such Act for such
			 reimbursement.
				(b)Where the Secretary recovers the costs of
			 defined benefit pension plans for contractor employees through charges for the
			 indirect costs of research and activities at facilities of the Department of
			 Energy, if the indirect costs attributable to defined benefit pension plan
			 costs in a fiscal year are more than charges in fiscal year 2008, the Secretary
			 shall carry out a transfer of funds under this section.
				(c)In carrying out a transfer under this
			 section, the Secretary shall use each appropriation made available to the
			 Department in that fiscal year as a source for the transfer, and shall reduce
			 each appropriation by an equal percentage, except that appropriations for which
			 the Secretary determines there exists a need for additional funds for pension
			 plan costs in that fiscal year, as well as appropriations made available for
			 the Power Marketing Administrations, the loan guarantee program under title
			 XVII of the Energy Policy Act of 2005, and the Federal Energy Regulatory
			 Commission, shall not be subject to this requirement.
				(d)Each January, the Secretary shall report to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 on the state of defined benefit pension plan liabilities in the Department for
			 the preceding year.
				(e)This transfer authority does not apply to
			 supplemental appropriations, and is in addition to any other transfer authority
			 provided in this or any other Act. The authority provided under this section
			 shall expire on September 30, 2015.
				(f)The Secretary shall notify the Committees
			 on Appropriations of the House of Representatives and the Senate in writing not
			 less than 30 days in advance of each transfer authorized by this
			 section.
				308.None of the funds made available in this
			 title shall be used for the construction of facilities classified as
			 high-hazard nuclear facilities under 10 CFR Part 830 unless independent
			 oversight is conducted by the Office of Health, Safety, and Security to ensure
			 the project is in compliance with nuclear safety requirements.
			309.Plant or construction projects for which
			 amounts are made available under this and subsequent appropriation Acts with an
			 estimated cost of less than $10,000,000 are
			 considered for purposes of section 4703 of the Atomic Energy Defense Act
			 (50 U.S.C.
			 2743) as a plant project for which the approved total estimated
			 cost does not exceed the minor construction threshold and for purposes of
			 section 4704(d) of such Act (50 U.S.C. 2744(d)) as a
			 construction project with an estimated cost of less than a minor construction
			 threshold.
			310.None of the funds made available in this
			 title may be used to approve critical decision-2 or critical decision-3 under
			 Department of Energy Order 413.3B, or any successive departmental guidance, for
			 construction projects where the total project cost exceeds
			 $100,000,000, until a separate independent cost
			 estimate has been developed for the project for that critical decision.
			311.None of the funds made available in this
			 title may be used to make a grant allocation, discretionary grant award,
			 discretionary contract award, or Other Transaction Agreement, or to issue a
			 letter of intent, totaling in excess of
			 $1,000,000, or to announce publicly the
			 intention to make such an allocation, award, or Agreement, or to issue such a
			 letter, including a contract covered by the Federal Acquisition Regulation,
			 unless the Secretary of Energy notifies the Committees on Appropriations of the
			 Senate and the House of Representatives at least 3 full business days in
			 advance of making such an allocation, award, or Agreement, or issuing such a
			 letter: 
			 Provided, That if the Secretary
			 of Energy determines that compliance with this section would pose a substantial
			 risk to human life, health, or safety, an allocation, award, or Agreement may
			 be made, or a letter may be issued, without advance notification, and the
			 Secretary shall notify the Committees on Appropriations of the Senate and the
			 House of Representatives not later than 5 full business days after the date on
			 which such an allocation, award, or Agreement is made or letter issued.
			312.None of the funds made available by this
			 title may be used to make a final or conditional loan guarantee award unless
			 the Secretary of Energy provides notification of the award, including the
			 proposed subsidy cost, to the Committees on Appropriations of the Senate and
			 the House of Representatives at least three full business days in advance of
			 such award.
			313.None of the funds included in this title
			 for the Department of Energy shall be made available to initiate, administer,
			 promulgate, or enforce any “significant regulatory action” as defined by
			 Executive Order No. 12866 unless the Committee on Appropriations has been
			 notified not later than 30 days before the issuance of such action.
			IVIndependent
			 agencies
			Appalachian regional
		  commissionFor expenses
		  necessary to carry out the programs authorized by the Appalachian Regional
		  Development Act of 1965, for necessary expenses for the Federal Co-Chairman and
		  the Alternate on the Appalachian Regional Commission, for payment of the
		  Federal share of the administrative expenses of the Commission, including
		  services as authorized by
		  5 U.S.C.
		  3109, and hire of passenger motor vehicles,
		  $68,400,000, to remain available until
		  expended.
			Defense nuclear facilities
		  safety board
			Salaries and
		  expensesFor necessary
		  expenses of the Defense Nuclear Facilities Safety Board in carrying out
		  activities authorized by the Atomic Energy Act of 1954, as amended by
		  Public Law 100–456, section 1441,
		  $29,130,000, to remain available until
		  expended.
			Delta regional
		  authority
			Salaries and
		  expensesFor necessary
		  expenses of the Delta Regional Authority and to carry out its activities, as
		  authorized by the Delta Regional Authority Act of 2000, as amended,
		  notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act,
		  $11,700,000, to remain available until
		  expended.
			Denali commissionFor expenses of the Denali Commission
		  including the purchase, construction, and acquisition of plant and capital
		  equipment as necessary and other expenses,
		  $10,700,000, to remain available until expended,
		  notwithstanding the limitations contained in section 306(g) of the Denali
		  Commission Act of 1998 (title III of division C of
		  Public Law 105–277): 
		  Provided, That funds shall be
		  available for construction projects in an amount not to exceed 80 percent of
		  total project cost for distressed communities, as defined in the subsection (c)
		  added to section 307 of such Act by section 701 of title VII of the provisions
		  of H.R. 3424 (106th Congress) enacted into law in section 1000(a)(4) of
		  Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50
		  percent for non-distressed communities.
			Northern border regional
		  commissionFor necessary
		  expenses of the Northern Border Regional Commission in carrying out activities
		  authorized by subtitle V of title 40, United States Code,
		  $1,350,000, to remain available until expended: 
		  Provided, That such amounts shall
		  be available for administrative expenses, notwithstanding
		  section
		  15751(b) of title 40, United States
		  Code.
			Southeast crescent regional
		  commissionFor necessary
		  expenses of the Southeast Crescent Regional Commission in carrying out
		  activities authorized by subtitle V of title 40, United States Code,
		  $250,000, to remain available until
		  expended.
			Nuclear regulatory
		  commission
			Salaries and
		  expensesFor necessary
		  expenses of the Nuclear Regulatory Commission in carrying out the purposes of
		  the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954,
		  including official representation expenses (not to exceed
		  $25,000),
		  $1,027,240,000 (increased by
		  $10,000,000), to remain available until
		  expended: 
		  Provided, That of the amount
		  appropriated herein, not more than $7,500,000
		  may be made available for salaries and other support costs for the Office of
		  the Commission: 
		  Provided, That of the amount
		  appropriated herein, $10,000,000 (increased by
		  $10,000,000) shall be used to continue the Yucca
		  Mountain license application, to be derived from the Nuclear Waste Fund: 
		  Provided further, That
		  revenues from licensing fees, inspection services, and other services and
		  collections estimated at $890,713,000 in fiscal
		  year 2012 shall be retained and used for necessary salaries and expenses in
		  this account, notwithstanding
		  31 U.S.C.
		  3302, and shall remain available until expended: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of revenues received
		  during fiscal year 2012 so as to result in a final fiscal year 2012
		  appropriation estimated at not more than
		  $136,527,000: 
		  Provided further, That
		  of the amounts appropriated under this heading,
		  $10,000,000 shall be for university research and
		  development in areas relevant to their respective organization’s mission, and
		  $5,000,000 shall be for a Nuclear Science and
		  Engineering Grant Program that will support multiyear projects that do not
		  align with programmatic missions but are critical to maintaining the discipline
		  of nuclear science and engineering.
			Office of inspector
		  generalFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, $10,860,000, to
		  remain available until expended: 
		  Provided, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $9,774,000 in fiscal year 2012
		  shall be retained and be available until expended, for necessary salaries and
		  expenses in this account, notwithstanding
		  section
		  3302 of title 31, United States Code: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of revenues received
		  during fiscal year 2012 so as to result in a final fiscal year 2012
		  appropriation estimated at not more than
		  $1,086,000.
			Nuclear waste technical review
		  board
			Salaries and
		  expensesFor necessary
		  expenses of the Nuclear Waste Technical Review Board, as authorized by section
		  5051 of Public Law 100–203, $3,400,000 to be
		  derived from the Nuclear Waste Fund, and to remain available until
		  expended.
			Office of the federal
		  coordinator for alaska natural gas transportation projectsFor necessary expenses for the Office of the
		  Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to
		  the Alaska Natural Gas Pipeline Act of 2004,
		  $4,032,000: 
		  Provided, That any fees, charges,
		  or commissions received pursuant to section 802 of
		  Public Law 110–140 in fiscal year 2012 in excess of
		  $4,683,000 shall not be available for obligation
		  until appropriated in a subsequent Act of
		  Congress.
			General provision, independent
		  agencies
			401.(a)None of the funds
			 provided in this title for Nuclear Regulatory Commission—Salaries and
			 Expenses shall be available for obligation or expenditure through a
			 reprogramming of funds that—
					(1)creates or
			 initiates a new program, project, or activity;
					(2)eliminates a
			 program, project, or activity;
					(3)increases funds or
			 personnel for any program, project, or activity for which funds are denied or
			 restricted by this Act; or
					(4)reduces funds that
			 are directed to be used for a specific program, project, or activity by this
			 Act.
					(b)The Chairman of the Nuclear Regulatory
			 Commission may not terminate any project, program, or activity without the
			 approval of a majority vote of the Commissioners of the Nuclear Regulatory
			 Commission approving such action.
				(c)The Nuclear Regulatory Commission may waive
			 the restriction on reprogramming under subsection (a) on a case-by-case basis
			 by certifying to the Committees on Appropriations of the House of
			 Representatives and the Senate that such action is required to address national
			 security or imminent risks to public safety. Each such waiver certification
			 shall include a letter from the Chairman of the Commission that a majority of
			 Commissioners of the Nuclear Regulatory Commission have voted and approved the
			 reprogramming waiver certification.
				(d)Except as provided in this section, the
			 amounts made available for Nuclear Regulatory Commission—Salaries and
			 Expenses shall be expended as authorized by law for the projects and
			 activities specified in the text and table under that heading in the report of
			 the Committee on Appropriations of the House of Representatives to accompany
			 this Act.
				VEmergency
			 supplemental funding for disaster relief
			(including rescission and
		  transfers of funds)
			501.(a)Effective on the date of enactment of this
			 Act, the unobligated balance of funds in excess of
			 $1,028,684,400 made available for
			 Department of Transportation—Federal Railroad Administration—Capital
			 Assistance for High Speed Rail Corridors and Intercity Passenger Rail
			 Service by title XII of
			 Public Law 111–5 is hereby rescinded, and the remaining amount is hereby
			 transferred to and merged with the following accounts of the Corps of
			 Engineers—Civil in the following amounts for fiscal year 2011, to remain
			 available until expended, for emergency expenses for repair of damage caused by
			 the storm and flood events occurring in 2011:
					(1)Construction,
			 $376,000.
					(2)Mississippi
			 River and Tributaries,
			 $589,505,000.
					(3)Operation and Maintenance,
			 $204,927,000.
					(4)Flood Control and Coastal
			 Emergencies, $233,876,400.
					(b)With respect to each amount transferred in
			 subsection (a), the Chief of Engineers, acting through the Assistant Secretary
			 of the Army for Civil Works, shall provide, at a minimum, a weekly report to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 detailing the allocation and obligation of such amount, beginning not later
			 than one week after the date of the enactment of this Act.
				(c)Each amount transferred in subsection (a)
			 is designated as an emergency pursuant to section 3(c)(1) of H. Res. 5 (112th
			 Congress).
				VIGeneral
			 provisions
			601.None of the funds
			 appropriated by this Act may be used in any way, directly or indirectly, to
			 influence congressional action on any legislation or appropriation matters
			 pending before Congress, other than to communicate to Members of Congress as
			 described in 18 U.S.C. 1913.
			602.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided, in this Act or any other appropriation Act.
			603.None of the funds appropriated or otherwise
			 made available by this Act may be obligated by any covered executive agency in
			 contravention of the certification requirement of section 6(b) of the Iran
			 Sanctions Act of 1996, as included in the revisions to the Federal Acquisition
			 Regulation pursuant to such section.
			604.None of the funds made available in this
			 Act may be used to conduct closure of adjudicatory functions, technical review,
			 or support activities associated with the Yucca Mountain geologic repository
			 license application until the Nuclear Regulatory Commission reverses ASLB
			 decision LBP–10–11, or for actions that irrevocably remove the possibility that
			 Yucca Mountain may be a repository option in the future.
			605.None of the funds made available under this
			 Act may be expended for any new hire by any Federal agency funded in this Act
			 that is not verified through the E-Verify Program established under section
			 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C.
			 1324a note).
			606.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted (or had an officer or agent of
			 such corporation acting on behalf of the corporation convicted) of a felony
			 criminal violation under any Federal law within the preceding 24 months.
			607.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that any unpaid Federal tax liability that has
			 been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability.
				Spending reduction
		  account
				608.The amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974 exceeds the amount of proposed new budget authority is
			 $0 (increased by
			 $4,900,000) (increased by
			 $6,000,000) (increased by
			 $200,000) (increased by
			 $2,500,000).
			609.None of the funds made available by this
			 Act may be used to implement or enforce
			 section
			 327.13(a) of title 36, Code of Federal Regulations.
			610.None of the funds made available by this
			 Act for Department of Energy—Energy Programs—Science may be used
			 in contravention of the Department of Energy Organization Act (42 U.S.C. 7101 et
			 seq.).
			611.None of the funds made available in this
			 Act may be used to implement or enforce the recommendations or guidance
			 proposed by the Army Corps of Engineers in the final draft of the McNary
			 Shoreline Management Plan, Lake Wallula, Washington.
			612.None of the funds made available by this
			 Act may be used by the Department of Energy to move the Office of Environmental
			 Management under the authority of the Under Secretary for Nuclear Security of
			 the Department of Energy.
			613.None of the funds made available by this
			 Act may be used by the Department of Energy or any other Federal agency to
			 lease or purchase new light duty vehicles, for any executive fleet, or for an
			 agency’s fleet inventory, except in accordance with Presidential
			 Memorandum-Federal Fleet Performance, dated May 24, 2011.
			614.None of the funds made available to the
			 Corps of Engineers by this Act may be used for the removal or associated
			 mitigation of Federal Energy Regulatory Commission Project number 2342.
			615.None of the funds made available by this
			 Act may be used to implement section 10011(b) of
			 Public Law 111–11.
			616.None of the funds made available by this
			 Act may be used to enforce section 526 of the Energy Independence and Security
			 Act of 2007 (Public Law 110–140;
			 42 U.S.C.
			 17142).
			617.None of the funds made available by this
			 Act may be used to pay the salaries of Department of Energy employees to carry
			 out section 407 of division A of the American Recovery and Reinvestment Act of
			 2009.
			618.None of the funds made available by this
			 Act may be used for the study of the Missouri River Projects authorized in
			 section 108 of the Energy and Water Development and Related Agencies
			 Appropriations Act, 2009 (division C of
			 Public Law 111–8).
			619.None of the funds made available in this
			 Act may be used to continue the study conducted by the Army Corps of Engineers
			 pursuant to section 5018(a)(1) of the Water Resources Development Act of
			 2007.
			620.None of the funds made available in this
			 Act may be used to develop or submit a proposal to expand the authorized uses
			 of the Harbor Maintenance Trust Fund described in section 9505(c) of the
			 Internal Revenue Code (26 U.S.C. 9505(c)).
			621.None of the funds made available by this
			 Act may be used to fund any portion of the International activities at the
			 Office of Energy Efficiency and Renewable Energy of the Department of Energy in
			 China.
			622.None of the funds made available by this
			 Act may be used in contravention of Executive Order No. 12898 of February 11,
			 1994 (Federal Actions to Address Environmental Justice in Minority
			 Populations and Low-Income Populations).
			623.None of the funds made available in this
			 Act may be used—
				(1)to implement or
			 enforce section 430.32(x) of title 10,
			 Code of Federal Regulations; or
				(2)to implement or enforce the standards
			 established by the tables contained in section 325(i)(1)(B) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(i)(1)(B)) with
			 respect to BPAR incandescent reflector lamps, BR incandescent reflector lamps,
			 and ER incandescent reflector lamps.
				624.None of the funds made available by this
			 Act may be used to implement any rule, regulation, or Executive order regarding
			 the disclosure of political contributions that takes effect on or after the
			 date of enactment of this Act.
			625.The amounts otherwise provided by this Act
			 are revised by reducing the amount made available for “Department of
			 Energy—Energy Programs—Departmental Administration”, and by increasing the
			 amount made available for “Department of Energy—Energy Programs—Energy
			 Efficiency and Renewable Energy” (except for Program Direction), by
			 $10,000,000.
			626.For Corps of
			 Engineers-Civil—Construction there is hereby appropriated, and the
			 amount otherwise provided by this Act for Corps of
			 Engineers-Civil—Expenses is hereby reduced by,
			 $1,000,000.
			627.None of the funds made available by this
			 Act may be used to pay the salary of individuals appointed to their current
			 position through, or otherwise carry out, paragraphs (1), (2), and (3) of
			 section
			 5503(a) of title 5, United States Code.
			628.None of the funds made available by this
			 Act may be used to fund any portion of the International program activities at
			 the Office of Energy Efficiency and Renewable Energy of the Department of
			 Energy with the exception of the activities authorized in section 917 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17337).
			This Act may be cited as the
			 Energy aand Water Development and
			 Related Agencies Appropriations Act, 2012.
			
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for energy and
			 water development and related agencies for the fiscal year ending September 30,
			 2012, and for other purposes, namely:
		ICorps of engineers—civil
			Department of the
		  army
			Corps of engineers—civilThe following appropriations shall be
		  expended under the direction of the Secretary of the Army and the supervision
		  of the Chief of Engineers for authorized civil functions of the Department of
		  the Army pertaining to rivers and harbors, flood and storm damage reduction,
		  short protection, aquatic ecosystem restoration, and related
		  efforts.
			General investigationsFor expenses necessary where authorized by
		  law for the collection and study of basic information pertaining to river and
		  harbor, flood and storm damage reduction, shore protection, aquatic ecosystem
		  restoration, and related needs; for surveys and detailed studies, and plans and
		  specifications of proposed river and harbor, flood and storm damage reduction,
		  shore protection, and aquatic ecosystem restoration projects and related
		  efforts prior to construction; for restudy of authorized projects; and for
		  miscellaneous investigations and, when authorized by law, surveys and detailed
		  studies, and plans and specifications of projects prior to construction,
		  $125,000,000, to remain available until
		  expended.
			Construction,
		  general
			(including transfer of
		  funds)
			For expenses necessary for the construction
		  of river and harbor, flood and storm damage reduction, shore protection,
		  aquatic ecosystem restoration, and related projects authorized by law; for
		  conducting detailed studies, and plans and specifications, of such projects
		  (including those involving participation by States, local governments, or
		  private groups) authorized or made eligible for selection by law (but such
		  detailed studies, and plans and specifications, shall not constitute a
		  commitment of the Government to construction);
		  $1,610,000,000, to remain available until
		  expended; of which such sums as are necessary to cover the Federal share of
		  construction costs for facilities under the Dredged Material Disposal
		  Facilities program shall be derived from the Harbor Maintenance Trust Fund as
		  authorized by Public Law 104–303; and of which such sums as are necessary to
		  cover one-half of the costs of construction, replacement, rehabilitation, and
		  expansion of inland waterways projects (including only Lock and Dam 27,
		  Mississippi River, Illinois; Lock and Dams 2, 3, and 4 Monongahela River,
		  Pennsylvania; Olmsted Lock and Dam, Illinois and Kentucky; and Emsworth Locks
		  and Dam, Ohio River, Pennsylvania) shall be derived from the Inland Waterways
		  Trust Fund.
			Mississippi river and
		  tributariesFor expenses
		  necessary for flood damage reduction projects and related efforts in the
		  Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized
		  by law, $250,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for inland harbors shall be derived
		  from the Harbor Maintenance Trust Fund.
			Operation and maintenanceFor expenses necessary for the operation,
		  maintenance, and care of existing river and harbor, flood and storm damage
		  reduction, aquatic ecosystem restoration, and related projects authorized by
		  law; providing security for infrastructure owned or operated by the Corps,
		  including administrative buildings and laboratories; maintaining harbor
		  channels provided by a State, municipality, or other public agency that serve
		  essential navigation needs of general commerce, where authorized by law;
		  surveying and charting northern and northwestern lakes and connecting waters;
		  clearing and straightening channels; and removing obstructions to navigation,
		  $2,360,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for coastal harbors and channels, and
		  for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of
		  which such sums as become available from the special account for the Corps
		  established by the Land and Water Conservation Act of 1965 (16 U.S.C.
		  460l–6a(i)) shall be derived from that account for resource protection,
		  research, interpretation, and maintenance activities related to resource
		  protection in areas managed by the Corps at which outdoor recreation is
		  available; and of which such sums as become available from fees collected under
		  section 217 of Public Law 104–303 shall be used to cover the cost of operation
		  and maintenance of the dredged material disposal facilities for which such fees
		  have been collected.
			Regulatory programFor expenses necessary for administration of
		  laws pertaining to regulation of navigable waters and wetlands,
		  $193,000,000, to remain available until
		  September 30, 2013.
			Formerly utilized sites remedial action
		  programFor expenses necessary
		  to clean up contamination from sites in the United States resulting from work
		  performed as part of the Nation's early atomic energy program,
		  $109,000,000, to remain available until
		  expended.
			Flood control and coastal
		  emergenciesFor expenses
		  necessary to prepare for flood, hurricane, and other natural disasters and
		  support emergency operations, repairs, and other activities in response to such
		  disasters as authorized by law, $27,000,000, to
		  remain available until expended.
			General expensesFor expenses necessary for the supervision
		  and general administration of the civil works program in the headquarters of
		  the United States Army Corps of Engineers and the offices of the Division
		  Engineers; and for the management and operation of the Humphreys Engineer
		  Center Support Activity, the Institute for Water Resources, the United States
		  Army Engineer Research and Development Center, and the United States Army Corps
		  of Engineers Finance Center, $185,000,000, to
		  remain available until September 30, 2013, of which not to exceed
		  $5,000 may be used for official reception and
		  representation purposes and only during the current fiscal year: 
		  Provided, That no part of any other
		  appropriation provided in title I of this Act shall be available to fund the
		  civil works activities of the Office of the Chief of Engineers or the civil
		  works executive direction and management activities of the division offices: 
		  Provided further, That
		  any Flood Control and Coastal Emergencies appropriation may be used to fund the
		  supervision and general administration of emergency operations, repairs, and
		  other activities in response to any flood, hurricane, or other natural
		  disaster.
			Office of the assistant secretary of
		  the army for civil worksFor
		  the Office of the Assistant Secretary of the Army for Civil Works as authorized
		  by 10 U.S.C. 3016(b)(3), $5,000,000, to remain
		  available until September 30, 2013.
			Administrative provisionThe Revolving Fund, Corps of Engineers,
		  shall be available during the current fiscal year for purchase (not to exceed
		  100 for replacement only) and hire of passenger motor vehicles for the civil
		  works program.
			General provisions—corps of
		  engineers—civil
			101.(a)None of the funds provided in title I of
			 this Act, or provided by previous appropriations Acts to the agencies or
			 entities funded in title I of this Act that remain available for obligation or
			 expenditure in fiscal year 2010, shall be available for obligation or
			 expenditure through a reprogramming of funds that:
					(1)creates or initiates a
			 new program, project, or activity;
					(2)eliminates a program,
			 project, or activity;
					(3)increases funds or
			 personnel for any program, project, or activity for which funds have been
			 denied or restricted by this Act, unless prior approval is received from the
			 House and Senate Committees on Appropriations;
					(4)proposes to use funds
			 directed for a specific activity for a different purpose, unless prior approval
			 is received from the House and Senate Committees on Appropriations;
					(5)augments or reduces
			 existing programs, projects or activities in excess of the amounts contained in
			 subsections 6 through 10, unless prior approval is received from the House and
			 Senate Committees on Appropriations;
					(6)General
			 investigationsFor a base level over
			 $100,000, reprogramming of 25 percent of the
			 base amount up to a limit of $150,000 per
			 project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $100,000, the reprogramming limit is
			 $25,000: Provided
				further, That up to $25,000
			 may be reprogrammed into any continuing study or activity that did not receive
			 an appropriation for existing obligations and concomitant administrative
			 expenses;
					(7)Construction,
			 generalFor a base level over
			 $2,000,000, reprogramming of 15 percent of the
			 base amount up to a limit of $3,000,000 per
			 project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $2,000,000, the reprogramming limit is
			 $300,000: Provided
				further, That up to
			 $3,000,000 may be reprogrammed for settled
			 contractor claims, changed conditions, or real estate deficiency
			 judgments: Provided further,
			 That up to $300,000 may be reprogrammed into any
			 continuing study or activity that did not receive an appropriation for existing
			 obligations and concomitant administrative expenses;
					(8)Operation and
			 maintenanceUnlimited reprogramming authority is granted in order
			 for the Corps to be able to respond to emergencies: 
			 Provided, That the Chief of
			 Engineers must notify the House and Senate Committees on Appropriations of
			 these emergency actions as soon thereafter as practicable: Provided further, That for a base
			 level over $1,000,000, reprogramming of 15
			 percent of the base amount a limit of $5,000,000
			 per project, study or activity is allowed:
				Provided further, That for a base level less than
			 $1,000,000, the reprogramming limit is
			 $150,000: Provided
				further, That $150,000 may be
			 reprogrammed into any continuing study or activity that did not receive an
			 appropriation;
					(9)Mississippi river and
			 tributariesThe same reprogramming guidelines for the
			 Investigations, Construction, and Operation and Maintenance portions of the
			 Mississippi River and Tributaries Account as listed above; and
					(10)Formerly utilized
			 sites remedial action programReprogramming of up to 15 percent
			 of the base of the receiving project is permitted.
					(b)De minimus
			 reprogrammingsIn no case should a reprogramming for less than
			 $50,000 be submitted to the House and Senate
			 Committees on Appropriations.
				(c)Continuing authorities
			 programSubsection (a)(1) shall not apply to any project or
			 activity funded under the continuing authorities program.
				(d)Not later than 60 days
			 after the date of enactment of this Act, the Corps of Engineers shall submit a
			 report to the House and Senate Committees on Appropriations to establish the
			 baseline for application of reprogramming and transfer authorities for the
			 current fiscal year: 
			 Provided, That the report shall
			 include:
					(1)A table for each
			 appropriation with a separate column to display the President’s budget request,
			 adjustments made by Congress, adjustments due to enacted rescissions, if
			 appropriate, and the fiscal year enacted level;
					(2)A delineation in the
			 table for each appropriation both by object class and program, project and
			 activity as detailed in the budget appendix for the respective appropriations;
			 and
					(3)An identification of
			 items of special congressional interest.
					102.None of the funds in this Act, or previous
			 Acts, making funds available to the Corps, shall be used to implement any
			 pending or future competitive sourcing actions under OMB Circular A–76 or High
			 Performing Organizations.
			103.None of the funds in this Act, or previous
			 Acts, making funds available to the Corps, shall be used to award any
			 continuing contract that commits additional funding from the Inland Waterways
			 Trust Fund unless or until such time that a long-term mechanism to enhance
			 revenues in this Fund sufficient to meet the cost-sharing authorized in the
			 Water Resources Development Act of 1986 (Public Law 99–662), as amended, is
			 enacted.
			104.Within 120 days of the date of the Chief of
			 Engineers Report on a water resource matter, the Assistant Secretary of the
			 Army (Civil Works) shall submit the report to the appropriate authorizing and
			 appropriating committees of the Congress.
			105.During the fiscal year period covered by
			 this Act, the Secretary of the Army is authorized to implement measures
			 recommended in the efficacy study authorized under section 3061 of the Water
			 Resources Development Act of 2007 (121 Stat. 1121) or in interim reports, with
			 such modifications or emergency measures as the Secretary of the Army
			 determines to be appropriate, to prevent aquatic nuisance species from
			 dispersing into the Great Lakes by way of any hydrologic connection between the
			 Great Lakes and the Mississippi River Basin.
			106.The Secretary is authorized to transfer to
			 the Construction account up to
			 $100,000,000 of the funds provided for
			 reinforcing or replacing flood walls under the Flood Control and Coastal
			 Emergencies heading in Public Law 109–234 (120 Stat. 455) and Public
			 Law 110–252 (122 Stat. 2350) and up to
			 $75,000,000 of the funds provided for projects
			 and measures for the West Bank and Vicinity and Lake Ponchartrain and Vicinity
			 projects under the Flood Control and Coastal Emergencies heading
			 in Public Law 110–28 (121 Stat. 153) to be used with funds provided for the
			 West Bank and Vicinity project under the Construction heading in
			 Public Law 110–252 (122 Stat. 2349) and Public Law 110–329 (122 Stat. 3589),
			 consistent with 65 percent Federal and 35 percent non-Federal cost share and
			 the financing of, and payment terms for, the non-Federal cash contribution
			 associated with the West Bank and Vicinity project.
			107.The Secretary of the Army may authorize a
			 member of the Armed Forces under the Secretary's jurisdiction and employees of
			 the Department of the Army to serve without compensation as director, officer,
			 or otherwise in the management of the organization established to support and
			 maintain the participation of the United States in the permanent international
			 commission of the congresses of navigation, or any successor entity.
			108.(a)AcquisitionThe
			 Secretary is authorized to acquire any real property and associated real
			 property interests in the vicinity of Hanover, New Hampshire as may be needed
			 for the Engineer Research and Development Center laboratory facilities at the
			 Cold Regions Research and Engineering Laboratory. This real property to be
			 acquired consists of 18.5 acres more or less, identified as Tracts 101–1 and
			 101–2, together with all necessary easements located entirely within the Town
			 of Hanover, New Hampshire. The real property is generally bounded to the east
			 by state route 10-Lyme Road, to the north by the vacant property of the
			 Trustees of the Dartmouth College, to the south by Fletcher Circle graduate
			 student housing owned by the Trustees of Dartmouth College, and to the west by
			 approximately 9 acres of real property acquired in fee through condemnation in
			 1981 by the Secretary of the Army.
				(b)Revolving
			 FundThe Secretary is authorized to use the Revolving Fund (33
			 U.S.C. 576) through the Plant Replacement and Improvement Program to acquire
			 the real property and associated real property interests in subsection (a). The
			 Secretary shall ensure that the Revolving Fund is appropriately reimbursed from
			 the benefiting appropriations.
				(c)Right of First
			 RefusalThe Secretary may provide the Seller of any real property
			 and associated property interests identified in subsection (a)—
					(1)a right of first refusal
			 to acquire such property, or any portion thereof, in the event the property, or
			 any portion thereof, is no longer needed by the Department of the Army.
					(2)a right of first refusal
			 to acquire any real property or associated real property interests acquired by
			 condemnation in Civil Action No. 81–360–L, in the event the property, or any
			 portion thereof, is no longer needed by the Department of the Army.
					(3)the purchase of any
			 property by the Seller exercising either right of first refusal authorized in
			 this section shall be for consideration acceptable to the Secretary and shall
			 be for not less than fair market value at the time the property becomes
			 available for purchase. The right of first refusal authorized in this section
			 shall not inure to the benefit of the Sellers successors or assigns.
					(d)DisposalThe
			 Secretary of the Army is authorized to dispose of any property or associated
			 real property interests that are subject to the exercise of the right of first
			 refusal as set forth herein.
				109.The Secretary of the Army may transfer, and
			 the Fish and Wildlife Service may accept and expend, up to
			 $3,800,000 of funds provided in this title under
			 the heading Operation and Maintenance, to mitigate for fisheries
			 lost due to Corps of Engineers projects.
			110.The Secretary of the Army, acting through
			 the Chief of Engineers, is directed to fully utilize the Federal dredging fleet
			 in support of all Army Corps of Engineers missions and no restrictions shall be
			 placed on the use or maintenance of any dredge in the Federal Fleet.
			111.The Secretary of the Army, acting through
			 the Chief of Engineers, is directed to maintain the Federal dredging fleet to
			 technologically modern and efficient standards.
			112.The Secretary of the Army, acting through
			 the Chief of Engineers is directed to utilize funds from the revolving fund to
			 expeditiously undertake necessary health and safety improvements, including
			 lead and asbestos abatement, to the dredge “McFarland”: 
			 Provided, That the Secretary
			 shall ensure that the Revolving Fund is appropriately reimbursed from
			 appropriations of the Corps’ benefiting programs by collection each year of
			 amounts sufficient to repay the capitalized cost of such construction and
			 improvements.
			113.With respect to the property covered by the
			 deed described in Auditor's instrument No. 2006–014428 of Benton County,
			 Washington, approximately 1.5 acres, the following deed restrictions are hereby
			 extinguished and of no further force and effect:
				(1)The reversionary interest and use
			 restrictions related to port and industrial purposes;
				(2)The right for the District Engineer to
			 review all pre-construction plans and/or specifications pertaining to
			 construction and/or maintenance of any structure intended for human habitation,
			 other building structure, parking lots, or roads, if the elevation of the
			 property is above the standard project flood elevation; and
				(3)The right of the District Engineer to
			 object to, and thereby prevent, in his/her discretion, such activity.
				114.That portion of the project for navigation,
			 Block Island Harbor of Refuge, Rhode Island adopted by the Rivers and Harbors
			 Act of July 11, 1870, consisting of the cut-stone breakwater lining the west
			 side of the Inner Basin; beginning at a point with coordinates N32579.55,
			 E312625.53, thence running northerly about 76.59 feet to a point with
			 coordinates N32655.92, E312631.32, thence running northerly about 206.81 feet
			 to a point with coordinates N32858.33, E312673.74, thence running easterly
			 about 109.00 feet to a point with coordinates N32832.15, E312779.54, shall no
			 longer be authorized after the date of enactment.
			115.The Secretary of the Army, acting through
			 the Chief of Engineers, is authorized, using amounts available in the Revolving
			 Fund established by section 101 of the Act of July 27, 1953, chap. 245 (33
			 U.S.C. 576), to construct a Consolidated Infrastructure Research Equipment
			 Facility, an Environmental Processes and Risk Lab, a Hydraulic Research
			 Facility, an Engineer Research and Development Center headquarters building, a
			 Modular Hydraulic Flume building, and to purchase real estate, perform
			 construction, and make facility, utility, street, road, and infrastructure
			 improvements to the Engineer Research and Development Center's installations
			 and facilities. The Secretary shall ensure that the Revolving Fund is
			 appropriately reimbursed from the benefitting appropriations.
			116.Section 1148 of the Water Resources
			 Development Act of 1986 (100 Stat. 4254; 110 Stat. 3718; 114 Stat. 2609) is
			 amended by striking subsection (b) and inserting the following:
				
					(b)Disposition of Acquired
				LandThe Secretary may
				transfer land acquired under this section to the non-Federal sponsor by
				quitclaim deed subject to such terms and conditions as the Secretary determines
				to be in the public
				interest.
					.
			117.The New London Disposal Site and the
			 Cornfield Shoals Disposal Site in Long Island Sound selected by the Department
			 of the Army as alternative dredged material disposal sites under section 103(b)
			 of the Marine Protection, Research, and Sanctuaries Act of 1972, as amended,
			 shall remain open until completion of a Supplemental Environmental Impact
			 Statement to support final designation of an Ocean Dredged Material Disposal
			 Site in eastern Long Island Sound under section 102(c) of the Marine
			 Protection, Research, and Sanctuaries Act of 1972.
			118.(a)That portion of the project for navigation,
			 Newport Harbor, Rhode Island adopted by the Rivers and Harbors Acts of March 2,
			 1907 (34 Stat. 1075); June 25, 1910 (36 Stat. 632); August 26, 1937 (50 Stat.
			 845); and, modified by the Consolidated Appropriations Act, 2000, Public Law 106–113, appendix E, title II, section 221 (113 Stat. 1501A–298); consisting of
			 a 13-foot anchorage, an 18-foot anchorage, a 21-foot channel, and 18-foot
			 channels described by the following shall no longer be authorized after the
			 date of enactment of this Act: the 21-Foot Entrance Channel, beginning at a
			 point (1) with coordinates 374986.03, 150611.01; thence running south 46
			 degrees 54 minutes 30.7 seconds east 900.01 feet to a point (2) with
			 coordinates 375643.27, 149996.16; thence running south 8 degrees 4 minutes 58.3
			 east 2,376.87 feet to a point (3) with coordinates 375977.47, 147643.00; thence
			 running south 4 degrees 28 minutes 20.4 seconds west 738.56 feet to a point (4)
			 with coordinates 375919.88, 146906.60; thence running south 6 degrees 2 minutes
			 42.4 seconds east 1,144.00 feet to a point (5) with coordinates 376040.35,
			 145768.96; thence running south 34 degrees 5 minutes 51.7 seconds west 707.11
			 feet to a point (6) with coordinates 375643.94, 145183.41; thence running south
			 73 degrees 11 minutes 42.9 seconds west 1,300.00 feet to the end point (7) with
			 coordinates 374399.46, 144807.57; Returning at a point with coordinates (8)
			 with coordinates 374500.64, 144472.51; thence running north 73 degrees 11
			 minutes 42.9 seconds east 1,582.85 feet to a point (9) with coordinates
			 376015.90, 144930.13; thence running north 34 degrees 5 minutes 51.7 seconds
			 east 615.54 feet to a point (10) with coordinates 376360.97, 145439.85; thence
			 running north 2 degrees 10 minutes 43.3 seconds west 2,236.21 feet to a point
			 (11) with coordinates 376275.96, 147674.45; thence running north 8 degrees 4
			 minutes 55.6 seconds west 2,652.83 feet to a point (12) with coordinates
			 375902.99, 150300.93; thence running north 46 degrees 54 minutes 30.7 seconds
			 west 881.47 feet to an end point (13) with coordinates 375259.29, 150903.12;
			 and the 18-Foot South Goat Island Channel beginning at a point (14) with
			 coordinates 375509.09, 149444.83; thence running south 25 degrees 44 minutes
			 0.5 second east 430.71 feet to a point (15) with coordinates 375696.10,
			 149056.84; thence running south 10 degrees 13 minutes 27.4 seconds east
			 1,540.89 feet to a point (16) with coordinates 375969.61, 147540.41; thence
			 running south 4 degrees 29 minutes 11.3 seconds west 1,662.92 feet to a point
			 (17) with coordinates 375839.53, 145882.59; thence running south 34 degrees 5
			 minutes 51.7 seconds west 547.37 feet to a point (18) with coordinates
			 375532.67, 145429.32; thence running south 86 degrees 47 minutes 37.7 seconds
			 west 600.01 feet to an end point (19) with coordinates 374933.60, 145395.76;
			 and the 18-Foot Entrance Channel beginning at a point (20) with coordinates
			 374567.14, 144252.33; thence running north 73 degrees 11 minutes 42.9 seconds
			 east 1,899.22 feet to a point (21) with coordinates 376385.26, 144801.42;
			 thence running north 2 degrees 10 minutes 41.5 seconds west 638.89 feet to an
			 end point (10) with coordinates 376360.97, 145439.85; and the 18-Foot South
			 Anchorage beginning at a point (22) with coordinates 376286.81, 147389.37;
			 thence running north 78 degrees 56 minutes 15.6 seconds east 404.86 feet to a
			 point (23) with coordinates 376684.14, 147467.05; thence running north 78
			 degrees 56 minutes 15.6 seconds east 1,444.33 feet to a point (24) with
			 coordinates 378101.63, 147744.18; thence running south 5 degrees 18 minutes
			 43.8 seconds west 1,228.20 feet to a point (25) with coordinates 377987.92,
			 146521.26; thence running south 3 degrees 50 minutes 3.4 seconds east 577.84
			 feet to a point (26) with coordinates 378026.56, 145944.71; thence running
			 south 44 degrees 32 minutes 14.7 seconds west 2,314.09 feet to a point (27)
			 with coordinates 376403.52, 144295.24 thence running south 60 degrees 5 minutes
			 58.2 seconds west 255.02 feet to an end point (28) with coordinates 376182.45,
			 144168.12; and the 13-Foot Anchorage beginning at a point (29) with coordinates
			 376363.39, 143666.99; thence running north 63 degrees 34 minutes 19.3 seconds
			 east 1,962.37 feet to a point (30) with coordinates 378120.68, 144540.38;
			 thence running north 3 degrees 50 minutes 3.1 seconds west 1,407.47 feet to an
			 end point (26) with coordinates 378026.56, 145944.71; and the 18-Foot East
			 Channel beginning at a point (23) with coordinates 376684.14, 147467.05; thence
			 running north 2 degrees 10 minutes 43.3 seconds west 262.95 feet to a point
			 (31) with coordinates 376674.14, 147729.81; thence running north 9 degrees 42
			 minutes 20.3 seconds west 301.35 feet to a point (32) with coordinates
			 376623.34, 148026.85; thence running south 80 degrees 17 minutes 42.4 seconds
			 west 313.6 feet to a point (33) with coordinates 376314.23, 147973.99; thence
			 running north 7 degrees 47 minutes 21.9 seconds west 776.24 feet to an end
			 point (34) with coordinates 376209.02, 148743.06; and the 18-Foot North
			 Anchorage beginning at a point (35) with coordinates 376123.98, 148744.69;
			 thence running south 88 degrees 54 minutes 16.2 seconds east 377.90 feet to a
			 point (36) with coordinates 376501.82, 148737.47; thence running north 9
			 degrees 42 minutes 19.0 seconds west 500.01 feet to a point (37) with
			 coordinates 376417.52, 149230.32; thence running north 6 degrees 9 minutes 53.2
			 seconds west 1,300.01 feet to an end point (38) with coordinates 376277.92,
			 150522.81.
				(b)The area described by the following shall
			 be redesignated as an eighteen-foot channel and turning basin: Beginning at a
			 point (1) with coordinates N144759.41, E374413.16; thence running north 73
			 degrees 11 minutes 42.9 seconds east 1,252.88 feet to a point (2) with
			 coordinates N145121.63, E375612.53; thence running north 26 degrees 29 minutes
			 48.1 seconds east 778.89 feet to a point (3) with coordinates N145818.71,
			 E375960.04; thence running north 0 degrees 3 minutes 38.1 seconds west 1,200.24
			 feet to a point (4) with coordinates N147018.94, E375958.77; thence running
			 north 2 degrees 22 minutes 45.2 seconds east 854.35 feet to a point (5) with
			 coordinates N147872.56, E375994.23; thence running north 7 degrees 47 minutes
			 21.9 seconds west 753.83 feet to a point (6) with coordinates N148619.44,
			 E375892.06; thence running north 88 degrees 46 minutes 16.7 seconds east 281.85
			 feet to a point (7) with coordinates N148625.48, E376173.85; thence running
			 south 7 degrees 47 minutes 21.9 seconds east 716.4 feet to a point (8) with
			 coordinates N147915.69, E376270.94; thence running north 80 degrees 17 minutes
			 42.3 seconds east 315.3 feet to a point (9) with coordinates N147968.85,
			 E.76581.73; thence running south 9 degrees 42 minutes 20.3 seconds east 248.07
			 feet to a point (10) with coordinates N147724.33, E376623.55; thence running
			 south 2 degrees 10 minutes 43.3 seconds east 318.09 feet to a point (11) with
			 coordinates N147406.47, E376635.64; thence running north 78 degrees 56 minutes
			 15.6 seconds east 571.11 feet to a point (12) with coordinates N147516.06,
			 E377196.15; thence running south 88 degrees 57 minutes 2.3 seconds east 755.09
			 feet to a point (13) with coordinates N147502.23, E377951.11; thence running
			 south 1 degree 2 minutes 57.7 seconds west 100.00 feet to a point (14) with
			 coordinates N147402.25, E377949.28; thence running north 88 degrees 57 minutes
			 2.3 seconds west 744.48 feet to a point (15) with coordinates N147415.88,
			 E377204.92; thence running south 78 degrees 56 minutes 15.6 seconds west 931.17
			 feet to a point (16) with coordinates N147237.21, E376291.06; thence running
			 south 39 degrees 26 minutes 18.7 seconds west 208.34 feet to a point (17) with
			 coordinates N147076.31, E376158.71; thence running south 0 degrees 3 minutes
			 38.1 seconds east 1,528.26 feet to a point (18) with coordinates N145548.05,
			 E376160.32; thence running south 26 degrees 29 minutes 48.1 seconds west 686.83
			 feet to a point (19) with coordinates N144933.37, E375853.90; thence running
			 south 73 degrees 11 minutes 42.9 seconds west 1,429.51 feet to end at a point
			 (20) with coordinates N144520.08, E374485.44.
				IIDepartment of the interior
			Central utah
		  project
			Central utah project completion
		  accountFor carrying out
		  activities authorized by the Central Utah Project Completion Act,
		  $28,991,000, to remain available until expended,
		  of which $2,000,000 shall be deposited into the
		  Utah Reclamation Mitigation and Conservation Account for use by the Utah
		  Reclamation Mitigation and Conservation Commission, and of which
		  $1,550,000 for necessary expenses incurred in
		  carrying out related responsibilities of the Secretary of the Interior. For
		  fiscal year 2012, the Commission may use an amount not to exceed
		  $1,500,000 for administrative
		  expenses.
			Water and related
		  resources
			(including transfers of
		  funds)The following
		  appropriations shall be expended to execute authorized functions of the Bureau
		  of Reclamation:For management,
		  development, and restoration of water and related natural resources and for
		  related activities, including the operation, maintenance, and rehabilitation of
		  reclamation and other facilities, participation in fulfilling related Federal
		  responsibilities to Native Americans, and related grants to, and cooperative
		  and other agreements with, State and local governments, federally recognized
		  Indian tribes, and others, $885,670,000, to
		  remain available until expended, of which
		  $10,698,000 shall be available for transfer to
		  the Upper Colorado River Basin Fund and
		  $6,136,000 shall be available for transfer to
		  the Lower Colorado River Basin Development Fund; of which such amounts as may
		  be necessary may be advanced to the Colorado River Dam Fund: 
		  Provided, That such transfers may
		  be increased or decreased within the overall appropriation under this heading: 
		  Provided further, That
		  of the total appropriated, the amount for program activities that can be
		  financed by the Reclamation Fund or the Bureau of Reclamation special fee
		  account established by 16 U.S.C. 460l-6a(i) shall be derived from that Fund or
		  account: 
		  Provided further, That
		  funds contributed under 43 U.S.C. 395 are available until expended for the
		  purposes for which contributed: 
		  Provided further, That
		  funds advanced under 43 U.S.C. 397a shall be credited to this account and are
		  available until expended for the same purposes as the sums appropriated under
		  this heading: 
		  Provided further, That
		  of the amounts provided herein, funds may be used for high priority projects
		  which shall be carried out by the Youth Conservation Corps, as authorized by 16
		  U.S.C. 1706.
			Central valley project restoration
		  fundFor carrying out the
		  programs, projects, plans, habitat restoration, improvement, and acquisition
		  provisions of the Central Valley Project Improvement Act,
		  $53,068,000, to be derived from such sums as may
		  be collected in the Central Valley Project Restoration Fund pursuant to
		  sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain
		  available until expended: 
		  Provided, That the Bureau of
		  Reclamation is directed to assess and collect the full amount of the additional
		  mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: 
		  Provided further, That
		  none of the funds made available under this heading may be used for the
		  acquisition or leasing of water for in-stream purposes if the water is already
		  committed to in-stream purposes by a court adopted decree or
		  order.
			California bay-delta
		  restoration
			(including transfers of
		  funds)For carrying out
		  activities authorized by the Water Supply, Reliability, and Environmental
		  Improvement Act, consistent with plans to be approved by the Secretary of the
		  Interior, $39,651,000, to remain available until
		  expended, of which such amounts as may be necessary to carry out such
		  activities may be transferred to appropriate accounts of other participating
		  Federal agencies to carry out authorized purposes: 
		  Provided, That funds appropriated
		  herein may be used for the Federal share of the costs of CALFED Program
		  management: 
		  Provided further, That
		  the use of any funds provided to the California Bay-Delta Authority for
		  program-wide management and oversight activities shall be subject to the
		  approval of the Secretary of the Interior: 
		  Provided further, That
		  CALFED implementation shall be carried out in a balanced manner with clear
		  performance measures demonstrating concurrent progress in achieving the goals
		  and objectives of the Program.
			Policy and administrationFor necessary expenses of policy,
		  administration, and related functions in the Office of the Commissioner, the
		  Denver office, and offices in the five regions of the Bureau of Reclamation, to
		  remain available until September 30, 2013,
		  $60,000,000, to be derived from the Reclamation
		  Fund and be nonreimbursable as provided in 43 U.S.C. 377: 
		  Provided, That no part of any other
		  appropriation in this Act shall be available for activities or functions
		  budgeted as policy and administration expenses.
			General provisions—department of the
		  interior
			201.(a)None of the funds provided in title II of
			 this Act for Water and Related Resources, or provided by previous
			 appropriations Acts to the agencies or entities funded in title II of this Act
			 for Water and Related Resources that remain available for obligation or
			 expenditure in fiscal year 2010, shall be available for obligation or
			 expenditure through a reprogramming of funds that—
					(1)initiates or creates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds for any program, project,
			 or activity for which funds have been denied or restricted by this Act, unless
			 prior approval is received from the Committees on Appropriations of the House
			 of Representatives and the Senate;
					(4)restarts or resumes any program, project or
			 activity for which funds are not provided in this Act, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate;
					(5)transfers funds in excess of the following
			 limits, unless prior approval is received from the Committees on Appropriations
			 of the House of Representatives and the Senate:
						(A)15 percent for any program, project or
			 activity for which $2,000,000 or more is
			 available at the beginning of the fiscal year; or
						(B)$300,000 for
			 any program, project or activity for which less than
			 $2,000,000 is available at the beginning of the
			 fiscal year;
						(6)transfers more than
			 $500,000 from either the Facilities Operation,
			 Maintenance, and Rehabilitation category or the Resources Management and
			 Development category to any program, project, or activity in the other
			 category, unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate; or
					(7)transfers, where necessary to discharge
			 legal obligations of the Bureau of Reclamation, more than
			 $5,000,000 to provide adequate funds for settled
			 contractor claims, increased contractor earnings due to accelerated rates of
			 operations, and real estate deficiency judgments, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate.
					(b)Subsection (a)(5) shall not apply to any
			 transfer of funds within the Facilities Operation, Maintenance, and
			 Rehabilitation category.
				(c)For purposes of this section, the term
			 transfer means any movement of funds into or out of a program,
			 project, or activity.
				(d)The Bureau of Reclamation shall submit
			 reports on a quarterly basis to the Committees on Appropriations of the House
			 of Representatives and the Senate detailing all the funds reprogrammed between
			 programs, projects, activities, or categories of funding. The first quarterly
			 report shall be submitted not later than 60 days after the date of enactment of
			 this Act.
				202.(a)None of the funds appropriated or otherwise
			 made available by this Act may be used to determine the final point of
			 discharge for the interceptor drain for the San Luis Unit until development by
			 the Secretary of the Interior and the State of California of a plan, which
			 shall conform to the water quality standards of the State of California as
			 approved by the Administrator of the Environmental Protection Agency, to
			 minimize any detrimental effect of the San Luis drainage waters.
				(b)The costs of the
			 Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley
			 Drainage Program shall be classified by the Secretary of the Interior as
			 reimbursable or nonreimbursable and collected until fully repaid pursuant to
			 the Cleanup Program-Alternative Repayment Plan and the
			 SJVDP-Alternative Repayment Plan described in the report
			 entitled Repayment Report, Kesterson Reservoir Cleanup Program and San
			 Joaquin Valley Drainage Program, February 1995, prepared by the
			 Department of the Interior, Bureau of Reclamation. Any future obligations of
			 funds by the United States relating to, or providing for, drainage service or
			 drainage studies for the San Luis Unit shall be fully reimbursable by San Luis
			 Unit beneficiaries of such service or studies pursuant to Federal reclamation
			 law.
				203.Section 529(b)(3) of Public Law 106–541, as
			 amended by section 115 of Public Law 109–103, is further amended by striking
			 $20,000,000 and inserting
			 $30,000,000 in lieu
			 thereof.
			204.Section 8 of the Water Desalination Act of
			 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended—
				(1)in subsection (a), in the first sentence,
			 by striking 2011 and inserting 2016; and
				(2)in subsection (b), by striking
			 $25,000,000 for fiscal years 1997 through
			 2011 and inserting $3,000,000 for
			 each of fiscal years 2012 through 2016.
				205.(a)Permitted
			 usesSection 2507(b) of the
			 Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note; Public Law 107–171) is amended—
					(1)in the matter preceding paragraph (1), by
			 striking In any case in which there are willing sellers and
			 inserting For the benefit of at-risk natural desert terminal lakes and
			 associated riparian and watershed resources, in any case in which there are
			 willing sellers or willing participants;
					(2)in paragraph (2), by striking in the
			 Walker River and all that follows through 119 Stat.
			 2268); and
					(3)in paragraph (3), by striking in the
			 Walker River Basin.
					(b)Walker basin
			 restoration programSection
			 208(b) of the Energy and Water Development and Related Agencies Appropriations
			 Act, 2010 (Public Law 111–85; 123 Stat. 2858) is amended—
					(1)in paragraph (1)(B)(iv), by striking
			 exercise water rights and inserting manage land, water
			 appurtenant to the land, and related interests; and
					(2)in paragraph (2)(A), by striking The
			 amount made available under subsection (a)(1) shall be provided to the National
			 Fish and Wildlife Foundation and inserting Any amount made
			 available to the National Fish and Wildlife Foundation under subsection (a)
			 shall be provided.
					206.The Federal policy for addressing
			 California’s water supply and environmental issues related to the Bay-Delta
			 shall be consistent with State law, including the co-equal goals of providing a
			 more reliable water supply for the State of California and protecting,
			 restoring, and enhancing the Delta ecosystem. The Secretary of the Interior,
			 the Secretary of Commerce, the Army Corps of Engineers and the Environmental
			 Protection Agency Administrator shall jointly coordinate the efforts of the
			 relevant agencies and work with the State of California and other stakeholders
			 to complete and issue the Bay Delta Conservation Plan Final Environmental
			 Impact Statement no later than February 15, 2013. Nothing herein modifies
			 existing requirements of Federal law.
			207.The Secretary of the Interior may
			 participate in non-Federal groundwater banking programs to increase the
			 operational flexibility, reliability, and efficient use of water in the State
			 of California, and this participation may include making payment for the
			 storage of Central Valley Project water supplies, the purchase of stored water,
			 the purchase of shares or an interest in ground banking facilities, or the use
			 of Central Valley Project water as a medium of payment for groundwater banking
			 services: 
			 Provided, That the Secretary of
			 the Interior shall participate in groundwater banking programs only to the
			 extent allowed under State law and consistent with water rights applicable to
			 the Central Valley Project: Provided
				further, That any water user to which banked water is
			 delivered shall pay for such water in the same manner provided by that water
			 user’s then-current Central Valley Project water service, repayment, or water
			 rights settlement contract at the rate provided by the then-current
			 Central-Valley Project Irrigation or Municipal and Industrial Rate Setting
			 Policies; and: Provided
				further, That in implementing this section, the Secretary of
			 the Interior shall comply with applicable environmental laws, including the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) Nothing herein shall
			 alter or limit the Secretary’s existing authority to use groundwater banking to
			 meet existing fish and wildlife obligations.
			208.(a)Subject to compliance with all applicable
			 Federal and State laws, a transfer of irrigation water among Central Valley
			 Project contractors from the Friant, San Felipe, West San Joaquin, and Delta
			 divisions, and a transfer from a long-term Friant Division water service or
			 repayment contractor to a temporary or prior temporary service contractors
			 within the place of use in existence on the date of the transfer, as identified
			 in the Bureau of Reclamation water rights permits for the Friant Division,
			 shall be considered to meet the conditions described in subparagraphs (A) and
			 (I) of section 3405(a)(1) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4709).
				(b)The Secretary of the Interior, acting
			 through the Director of the United States Fish and Wildlife Service and the
			 Commissioner of the Bureau of Reclamation shall initiate and complete, on the
			 most expedited basis practicable, programmatic environmental compliance so as
			 to facilitate voluntary water transfers within the Central Valley Project,
			 consistent with all applicable Federal and State law.
				(c)Not later than 180 days after the date of
			 enactment of this Act and each of the 4 years thereafter, the Commissioner of
			 the Bureau of Reclamation shall submit to the committee on Appropriations of
			 the House of Representatives and the Committee on Appropriations of the Senate
			 a report that describes the status of efforts to help facilitate and improve
			 the water transfers within the Central Valley Project and water transfers
			 between the Central Valley Project and other water projects in the State of
			 California; evaluates potential effects of this Act on Federal programs, Indian
			 tribes, Central Valley Project operations, the environment, groundwater
			 aquifers, refuges, and communities; and provides recommendations on ways to
			 facilitate and improve the process for these transfers.
				209.Section 10009(c)(2) of the San Joaquin
			 River Restoration Settlement Act (Public Law 111–11; 123 Stat. 1356) is amended
			 by striking October 1, 2019, all funds in the Fund shall be available
			 for expenditure without further appropriation. and inserting
			 October 1, 2014, all funds in the Fund shall be available for
			 expenditure on an annual basis in an amount not to exceed
			 $40,000,000 without further
			 appropriation. in lieu thereof.
			IIIDepartment of energy
			Energy
		  programs
			Energy efficiency and renewable
		  energyFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for energy efficiency and
		  renewable energy activities in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $1,795,641,000, to remain available until
		  expended: 
		  Provided, That
		  $165,000,000 shall be available until September
		  30, 2013 for program direction: Provided
			 further, That of the amount appropriated, the Secretary may
		  use not more than $170,000,000 for activities of
		  the Department of Energy pursuant to the Defense Production Act of 1950 (50
		  U.S.C. App. 2061, et seq.): Provided
			 further, That within 12 months of the date of enactment, the
		  Secretary shall initiate separate rulemakings to establish efficiency standards
		  for televisions and set top television
		  boxes.
			Electricity delivery and energy
		  reliabilityFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for electricity delivery
		  and energy reliability activities in carrying out the purposes of the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the
		  acquisition or condemnation of any real property or any facility or for plant
		  or facility acquisition, construction, or expansion,
		  $141,010,000, to remain available until
		  expended: 
		  Provided, That
		  $27,010,000 shall be available until September
		  30, 2013 for program direction.
			Nuclear energyFor Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for nuclear energy activities in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the acquisition or condemnation of any real property or any facility
		  or for plant or facility acquisition, construction, or expansion, and the
		  purchase of not more than 10 buses, all for replacement only,
		  $583,834,000, to remain available until
		  expended: 
		  Provided, That
		  $86,279,000 shall be available until September
		  30, 2013 for program direction: 
		  Provided further,
		  That, notwithstanding any other provision of law, the Department shall develop
		  a strategy within 3 months of the publication of the final report of the Blue
		  Ribbon Commission on America’s Nuclear Future to manage spent nuclear fuel and
		  other nuclear waste at consolidated storage facilities and permanent
		  repositories that can be implemented as expeditiously as
		  possible.
			Fossil energy research and
		  development
			(including rescission)For necessary expenses in carrying out
		  fossil energy research and development activities, under the authority of the
		  Department of Energy Organization Act (Public Law 95–91), including the
		  acquisition of interest, including defeasible and equitable interests in any
		  real property or any facility or for plant or facility acquisition or
		  expansion, and for conducting inquiries, technological investigations and
		  research concerning the extraction, processing, use, and disposal of mineral
		  substances without objectionable social and environmental costs (30 U.S.C. 3,
		  1602, and 1603), $445,471,000, to remain
		  available until expended: 
		  Provided, That
		  $151,729,000 shall be available until September
		  30, 2013 for program direction: Provided
			 further, That for all programs funded under Fossil Energy
		  appropriations in this Act or any other Act, the Secretary may vest fee title
		  or other property interests acquired under projects in any entity, including
		  the United States: Provided
			 further, That of prior-year balances,
		  $187,000,000 are hereby rescinded: 
		  Provided further, That
		  no rescission made by the previous proviso shall apply to any amount previously
		  appropriated in Public Law 111–5 or designated by the Congress as an emergency
		  requirement pursuant to a concurrent resolution on the budget or the Balanced
		  Budget and Emergency Deficit Control Act of 1985.
			Naval petroleum and oil shale
		  reservesFor expenses
		  necessary to carry out naval petroleum and oil shale reserve activities,
		  $14,909,000, to remain available until expended:
		  
		  Provided, That, notwithstanding any
		  other provision of law, unobligated funds remaining from prior years shall be
		  available for all naval petroleum and oil shale reserve
		  activities.
			Strategic petroleum
		  reserve
			For necessary expenses for Strategic
		  Petroleum Reserve facility development and operations and program management
		  activities pursuant to the Energy Policy and Conservation Act of 1975, as
		  amended (42 U.S.C. 6201 et seq.), $192,704,000,
		  to remain available until expended.
			SPR petroleum accountNotwithstanding sections 161 and 167 of the
		  Energy Policy and Conservation Act (42 U.S.C. 6241, 6247), the Secretary of
		  Energy shall sell $500,00,000 in petroleum
		  products from the Reserve not later than March 1, 2012, and shall deposit any
		  proceeds from such sales in the General Fund of the Treasury: 
		  Provided, That paragraphs (a)(1)
		  and (2) of section 160 of the Energy Policy and Conservation Act of 1975 (42
		  U.S.C. 6240(a)(1) and (2)) are hereby repealed:
			 Provided further, That unobligated balances in this account
		  shall be available to cover the costs of any sale under this
		  Act.
			Northeast home heating oil
		  reserve
			(including rescission)For necessary expenses for Northeast Home
		  Heating Oil Reserve storage, operation, and management activities pursuant to
		  the Energy Policy and Conservation Act,
		  $10,119,000, to remain available until expended:
		  
		  Provided, That amounts net of the
		  purchase of 1 million barrels of petroleum distillates in fiscal year 2011;
		  costs related to transportation, delivery, and storage; and sales of petroleum
		  distillate from the Reserve under section 182 of the Energy Policy and
		  Conservation Act of 1975 (42 U.S.C. 6250a) are hereby
		  rescinded.
			Energy information
		  administrationFor necessary
		  expenses in carrying out the activities of the Energy Information
		  Administration, $105,000,000, to remain
		  available until expended.
			Non-defense environmental
		  cleanupFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses necessary for non-defense
		  environmental cleanup activities in carrying out the purposes of the Department
		  of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition
		  or condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $219,121,000, to remain available until
		  expended.
			Uranium enrichment decontamination and
		  decommissioning fundFor
		  necessary expenses in carrying out uranium enrichment facility decontamination
		  and decommissioning, remedial actions, and other activities of title II of the
		  Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of
		  1992, $429,000,000, to be derived from the
		  Uranium Enrichment Decontamination and Decommissioning Fund, to remain
		  available until expended.
			Science
			For
		  Department of Energy expenses including the purchase, construction, and
		  acquisition of plant and capital equipment, and other expenses necessary for
		  science activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or facility or for plant or facility
		  acquisition, construction, or expansion, and purchase of not more than 49
		  passenger motor vehicles for replacement only, including one ambulance and one
		  bus, $4,842,665,000, to remain available until
		  expended: 
		  Provided, That
		  $180,786,000 shall be available until September
		  30, 2013 for program direction.
			Advanced Research Projects
		  Agency—EnergyFor necessary
		  expenses in carrying out the activities authorized by section 5012 of the
		  America COMPETES Act (Public Law 110–69), as amended,
		  $250,000,000, to remain available until
		  expended.
			Title 17 innovative technology loan
		  guarantee program
			Subject to section 502 of the Congressional
		  Budget Act of 1974, for the cost of loan guarantees for renewable energy or
		  efficient end-use energy technologies under section 1703 of the Energy Policy
		  Act of 2005, $200,000,000 is appropriated to
		  remain available until expended: 
		  Provided, That the amounts in this
		  section are in addition to those provided in any other Act: Provided further, That,
		  notwithstanding section 1703(a)(2) of the Energy Policy Act of 2005, funds
		  appropriated for the cost of loan guarantees are also available for projects
		  for which an application has been submitted to the Department of Energy prior
		  to February 24, 2011, in whole or in part, for a loan guarantee under 1705 of
		  the Energy Policy Act of 2005: Provided
			 further, That an additional amount for necessary
		  administrative expenses to carry out this Loan Guarantee program,
		  $38,000,000 is appropriated, to remain available
		  until expended: Provided
			 further, That $38,000,000 of
		  the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005
		  shall be credited as offsetting collections to this account to cover
		  administrative expenses and shall remain available until expended, so as to
		  result in a final fiscal year 2011 appropriations from the general fund
		  estimated at not more than $0: Provided further, That fees collected
		  under section 1702(h) in excess of the amount appropriated for administrative
		  expenses shall not be available until appropriated: Provided further, That for amounts
		  collected pursuant to section 1702(b)(2) of the Energy Policy Act of 2005, the
		  source of such payment received from borrowers is not a loan or other debt
		  obligation that is guaranteed by the Federal Government: Provided further, That pursuant to
		  section 1702(b)(2) of the Energy Policy Act of 2005, no appropriations are
		  available to pay the subsidy cost of such guarantees for nuclear power or
		  fossil energy facilities: Provided
			 further, That none of the loan guarantee authority made
		  available in this Act shall be available for commitments to guarantee loans for
		  any projects where funds, personnel, or property (tangible or intangible) of
		  any Federal agency, instrumentality, personnel or affiliated entity are
		  expected to be used (directly or indirectly) through acquisitions, contracts,
		  demonstrations, exchanges, grants, incentives, leases, procurements, sales,
		  other transaction authority, or other arrangements, to support the project or
		  to obtain goods or services from the project:
			 Provided further, That the previous provision shall not be
		  interpreted as precluding the use of the loan guarantee authority in this Act
		  for commitment to guarantee loans for projects as a result of such projects
		  benefiting from (a) otherwise allowable Federal income tax benefits; (b) being
		  located on Federal land pursuant to a lease or right-of-way agreement for which
		  all consideration for all uses is (i) paid exclusively in cash, (ii) deposited
		  in the Treasury as offsetting receipts, and (iii) equal to the fair market
		  value as determined by the head of the relevant Federal agency; (c) Federal
		  insurance programs, including Price-Anderson; or (d) for electric generation
		  projects, use of transmission facilities owned or operated by a Federal Power
		  Marketing Administration or the Tennessee Valley Authority that have been
		  authorized, approved, and financed independent of the project receiving the
		  guarantee: Provided further,
		  That none of the loan guarantee authority made available in this Act shall be
		  available for any project unless the Director of the Office of Management and
		  Budget has certified in advance in writing that the loan guarantee and the
		  project comply with the provisions under this
		  title.
			Advanced technology vehicles
		  manufacturing loan programFor
		  administrative expenses in carrying out the Advanced Technology Vehicles
		  Manufacturing Loan Program, $6,000,000, to
		  remain available until expended.
			Departmental
		  administrationFor salaries
		  and expenses of the Department of Energy necessary for departmental
		  administration in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the hire of passenger
		  motor vehicles and official reception and representation expenses not to exceed
		  $30,000,
		  $237,623,000, to remain
		  available until expended, plus such additional amounts as necessary to cover
		  increases in the estimated amount of cost of work for others notwithstanding
		  the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): 
		  Provided, That such increases in
		  cost of work are offset by revenue increases of the same or greater amount, to
		  remain available until expended: 
		  Provided further, That
		  moneys received by the Department for miscellaneous revenues estimated to total
		  $111,883,000 in fiscal year 2012 may be retained
		  and used for operating expenses within this account, and may remain available
		  until expended, as authorized by section 201 of Public Law 95–238,
		  notwithstanding the provisions of 31 U.S.C. 3302: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of miscellaneous
		  revenues received during 2012, and any related appropriated receipt account
		  balances remaining from prior years' miscellaneous revenues, so as to result in
		  a final fiscal year 2012 appropriation from the general fund estimated at not
		  more than
		  $125,740,000.
			Office of the inspector
		  generalFor necessary expenses
		  of the Office of the Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, as amended,
		  $41,774,000, to remain available until
		  expended.
			Atomic energy defense
		  activities
			National nuclear security
		  administration
			Weapons activitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other incidental expenses necessary for atomic energy defense weapons
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, the purchase of not to exceed one
		  ambulance and one aircraft; $7,190,000,000, to
		  remain available until expended.
			Defense nuclear
		  nonproliferation
			(including rescission)For Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other incidental expenses necessary for defense nuclear nonproliferation
		  activities, in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  passenger motor vehicle for replacement only,
		  $2,404,300,000, to remain available until
		  expended: 
		  Provided, That of the unobligated
		  balances available under this heading,
		  $21,000,000 are hereby
		  rescinded.
			Naval reactorsFor Department of Energy expenses necessary
		  for naval reactors activities to carry out the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by
		  purchase, condemnation, construction, or otherwise) of real property, plant,
		  and capital equipment, facilities, and facility expansion,
		  $1,100,000,000, to remain available until
		  expended.
			Office of the
		  administrator
			For
		  necessary expenses of the Office of the Administrator in the National Nuclear
		  Security Administration, including official reception and representation
		  expenses not to exceed
		  $12,000,$404,000,000,
		  to remain available until September 30, 2013.
			Environmental and other defense
		  activities
			Defense environmental
		  cleanup
			For Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses necessary for atomic energy defense environmental cleanup
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  ambulances and one fire truck for replacement only,
		  $5,002,308,000, to remain available until
		  expended: 
		  Provided, That
		  $321,628,000 shall be available until September
		  30, 2013 for program direction.
			Other defense activitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses, necessary for atomic energy defense, other defense activities,
		  and classified activities, in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed 10
		  passenger motor vehicles for replacement only,
		  $819,000,000, to remain available until
		  expended.
			Power marketing
		  administration
			Bonneville power administration
		  fundExpenditures from the
		  Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for the Kootenai River Native Fish Conservation
		  Aquaculture Program, Lolo Creek Permanent Weir Facility, and Improving
		  Anadromous Fish production on the Warm Springs Reservation, and, in addition,
		  for official reception and representation expenses in an amount not to exceed
		  $7,000. During fiscal year 2012, no new direct
		  loan obligations may be made.
			Operation and maintenance, southeastern
		  power administrationFor
		  necessary expenses of operation and maintenance of power transmission
		  facilities and of marketing electric power and energy, including transmission
		  wheeling and ancillary services pursuant to section 5 of the Flood Control Act
		  of 1944 (16 U.S.C. 825s), as applied to the southeastern power area,
		  $8,428,000, to remain available until expended: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to
		  $8,428,000 collected by the Southeastern Power
		  Administration from the sale of power and related services shall be credited to
		  this account as discretionary offsetting collections, to remain available until
		  expended for the sole purpose of funding the annual expenses of the
		  Southeastern Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than $0: 
		  Provided further,
		  That, notwithstanding 31 U.S.C. 3302, up to
		  $100,162,000 collected by the Southeastern Power
		  Administration pursuant to the Flood Control Act of 1944 to recover purchase
		  power and wheeling expenses shall be credited to this account as offsetting
		  collections, to remain available until expended for the sole purpose of making
		  purchase power and wheeling expenditures: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Operation and maintenance, southwestern
		  power administrationFor
		  necessary expenses of operation and maintenance of power transmission
		  facilities and of marketing electric power and energy, for construction and
		  acquisition of transmission lines, substations and appurtenant facilities, and
		  for administrative expenses, including official reception and representation
		  expenses in an amount not to exceed $1,500 in
		  carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as
		  applied to the Southwestern Power Administration,
		  $45,010,000, to remain available until expended:
		  
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up
		  to $33,118,000 collected by the Southwestern
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended, for the sole purpose of funding the annual expenses
		  of the Southwestern Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than
		  $11,892,000: 
		  Provided further,
		  That, notwithstanding 31 U.S.C. 3302, up to
		  $40,000,000 collected by the Southwestern Power
		  Administration pursuant to the Flood Control Act of 1944 to recover purchase
		  power and wheeling expenses shall be credited to this account as offsetting
		  collections, to remain available until expended for the sole purpose of making
		  purchase power and wheeling expenditures: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Construction, rehabilitation, operation
		  and maintenance, western area power administrationFor
		  carrying out the functions authorized by title III, section 302(a)(1)(E) of the
		  Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including
		  conservation and renewable resources programs as authorized, including official
		  reception and representation expenses in an amount not to exceed
		  $1,500;
		  $285,900,000, to remain available until
		  expended, of which $278,856,000 shall be derived
		  from the Department of the Interior Reclamation Fund: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and
		  section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a),
		  up to $189,932,000 collected by the Western Area
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended, for the sole purpose of funding the annual expenses
		  of the Western Area Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than
		  $95,968,000, of which
		  $88,924,000 is derived from the Reclamation
		  Fund: 
		  Provided further, That
		  of the amount herein appropriated, not more than
		  $3,375,000 is for deposit into the Utah
		  Reclamation Mitigation and Conservation Account pursuant to title IV of the
		  Reclamation Projects Authorization and Adjustment Act of 1992: 
		  Provided further, That
		  notwithstanding 31 U.S.C. 3302, up to
		  $306,541,000 collected by the Western Area Power
		  Administration pursuant to the Flood Control Act of 1944 and the Reclamation
		  Project Act of 1939 to recover purchase power and wheeling expenses shall be
		  credited to this account as offsetting collections, to remain available until
		  expended for the sole purpose of making purchase power and wheeling
		  expenditures: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Falcon and amistad operating and
		  maintenance fundFor
		  operation, maintenance, and emergency costs for the hydroelectric facilities at
		  the Falcon and Amistad Dams, $4,169,000, to
		  remain available until expended, and to be derived from the Falcon and Amistad
		  Operating and Maintenance Fund of the Western Area Power Administration, as
		  provided in section 2 of the Act of June 18, 1954 (68 Stat. 255) as amended: 
		  Provided, That notwithstanding the
		  provisions of that Act and of 31 U.S.C. 3302, up to
		  $3,949,000 collected by the Western Area Power
		  Administration from the sale of power and related services from the Falcon and
		  Amistad Dams shall be credited to this account as discretionary offsetting
		  collections, to remain available until expended for the sole purpose of funding
		  the annual expenses of the hydroelectric facilities of these Dams and
		  associated Western Area Power Administration activities: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than
		  $220,000: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are
		  incurred.
			Federal energy regulatory
		  commission
			Salaries and expensesFor necessary expenses of the Federal Energy
		  Regulatory Commission to carry out the provisions of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by
		  5 U.S.C. 3109, the hire of passenger motor vehicles, and official reception and
		  representation expenses not to exceed
		  $3,000,$304,600,000,
		  to remain available until expended: 
		  Provided, That notwithstanding any
		  other provision of law, not to exceed
		  $304,600,000 of revenues from fees and annual
		  charges, and other services and collections in fiscal year 2012 shall be
		  retained and used for necessary expenses in this account, and shall remain
		  available until expended: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced as revenues
		  are received during fiscal year 2012 so as to result in a final fiscal year
		  2012 appropriation from the general fund estimated at not more than
		  $0: Provided
			 further, That not later than 180 days after the date of
		  enactment of this Act, the Commission shall issue such regulations as are
		  necessary to clarify that a State may establish rates for the wholesale sale of
		  electric energy in interstate commerce pursuant to the Public Utility
		  Regulatory Policies Act of 1978 such that those rates shall not unduly
		  discriminate against the qualifying cogeneration facility or qualifying small
		  power production facility selling the electric energy or exceed the costs to
		  produce and deliver the electric energy, as determined for the specific
		  technology at issue.
			General provisions—department of
		  energy
			301.The unexpended balances of prior
			 appropriations provided for activities in this Act may be available to the same
			 appropriation accounts for such activities established pursuant to this title.
			 Available balances may be merged with funds in the applicable established
			 accounts and thereafter may be accounted for as one fund for the same time
			 period as originally enacted.
			302.When the Department of Energy makes a user
			 facility available to universities or other potential users, or seeks input
			 from universities or other potential users regarding significant
			 characteristics or equipment in a user facility or a proposed user facility,
			 the Department shall ensure broad public notice of such availability or such
			 need for input to universities and other potential users. When the Department
			 of Energy considers the participation of a university or other potential user
			 as a formal partner in the establishment or operation of a user facility, the
			 Department shall employ full and open competition in selecting such a partner.
			 For purposes of this section, the term user facility includes,
			 but is not limited to:
				(1)a user facility as described in section
			 2203(a)(2) of the Energy Policy Act of 1992 (42 U.S.C. 13503(a)(2));
				(2)a National Nuclear Security Administration
			 Defense Programs Technology Deployment Center/User Facility; and
				(3)any other Departmental facility designated
			 by the Department as a user facility.
				303.Funds appropriated by this or any other
			 Act, or made available by the transfer of funds in this Act, for intelligence
			 activities are deemed to be specifically authorized by the Congress for
			 purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414)
			 during fiscal year 2012 until the enactment of the Intelligence Authorization
			 Act for fiscal year 2012.
			304.(a)Submission to
			 CongressThe Secretary of
			 Energy shall submit to Congress each year, at the time that the President’s
			 budget is submitted to Congress that year under section 1105(a) of title 31,
			 United States Code, a future-years energy program reflecting the estimated
			 expenditures and proposed appropriations included in that budget. Any such
			 future-years energy program shall cover the fiscal year with respect to which
			 the budget is submitted and at least the four succeeding fiscal years. A
			 future-years energy program shall be included in the fiscal year 2014 budget
			 submission to Congress and every fiscal year thereafter.
				(b)ElementsEach future-years energy program shall
			 contain the following:
					(1)The estimated expenditures and proposed
			 appropriations necessary to support programs, projects, and activities of the
			 Secretary of Energy during the 5-fiscal year period covered by the program,
			 expressed in a level of detail comparable to that contained in the budget
			 submitted by the President to Congress under section 1105 of title 31, United
			 States Code.
					(2)The estimated expenditures and proposed
			 appropriations shaped by high-level, prioritized program and budgetary guidance
			 that is consistent with the administration’s policies and out year budget
			 projections and reviewed by DOE’s senior leadership to ensure that the
			 future-years energy program is consistent and congruent with previously
			 established program and budgetary guidance.
					(3)A description of the anticipated workload
			 requirements for each DOE national laboratory during the 5-fiscal year
			 period.
					(c)Consistency in
			 budgeting
					(1)The Secretary of Energy shall ensure that
			 amounts described in subparagraph (A) of paragraph (2) for any fiscal year are
			 consistent with amounts described in subparagraph (B) of paragraph (2) for that
			 fiscal year.
					(2)Amounts referred to in paragraph (1) are
			 the following:
						(A)The amounts specified in program and budget
			 information submitted to Congress by the Secretary of Energy in support of
			 expenditure estimates and proposed appropriations in the budget submitted to
			 Congress by the President under section 1105(a) of title 31, United States
			 Code, for any fiscal year, as shown in the future-years energy program
			 submitted pursuant to subsection (a).
						(B)The total amounts of estimated expenditures
			 and proposed appropriations necessary to support the programs, projects, and
			 activities of the administration included pursuant to paragraph (5) of section
			 1105(a) of such title in the budget submitted to Congress under that section
			 for any fiscal year.
						305.Section 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) is amended—
				(1)by striking subsection (b) and inserting
			 the following:
					
						(b)Specific appropriation
				or contribution
							(1)In
				generalNo guarantee shall be made unless—
								(A)an appropriation for the
				cost of the guarantee has been made;
								(B)the Secretary has
				received from the borrower a payment in full for the cost of the guarantee and
				deposited the payment into the Treasury; or
								(C)a combination of one or
				more appropriations under subparagraph (A) and one or more payments from the
				borrower under subparagraph (B) has been made that is sufficient to cover the
				cost of the
				guarantee.
								.
				306.Plant or construction
			 projects for which amounts are made available under this and subsequent
			 appropriation Acts with a current estimated cost of less than
			 $10,000,000 are considered for purposes of
			 section 4703 of Public Law 107–314 as a plant project for which the approved
			 total estimated cost does not exceed the minor construction threshold and for
			 purposes of section 4704 of Public Law 107–314 as a construction project with a
			 current estimated cost of less than a minor construction threshold.
			307.In section 839b(h)(10)(B) of title 16,
			 United States Code, strike
			 $1,000,000 and insert
			 $5,000,000.
				(Rescission)
				308.None of the funds in this Act or any other
			 Act shall be used to deposit funds in excess of
			 $25,000,000 from any Federal royalties, rents,
			 and bonuses derived from Federal onshore and off-shore oil and gas leases
			 issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and
			 the Mineral Leasing Act (30 U.S.C. 181 et seq.) into the Ultra-Deepwater and
			 Unconventional Natural Gas and Other Petroleum Research Fund.
				(Rescission)
				309.Of the amounts appropriated in this title,
			 $73,700,000 are hereby rescinded, to reflect
			 savings from the contractor pay freeze instituted by the Department. The
			 Department shall allocate the rescission among the appropriations made in this
			 title.
			310.Recipients of grants awarded by the
			 Department in excess of $1,000,000 shall certify
			 that they will, by the end of the fiscal year, upgrade the efficiency of their
			 facilities by replacing any lighting that does not meet or exceed the energy
			 efficiency standard for incandescent light bulbs set forth in section 325 of
			 the Energy Policy and Conservation Act (42 U.S.C. 6295).
			311.(a)Any determination (including a
			 determination made prior to the date of enactment of this Act) by the Secretary
			 pursuant to section 3112(d)(2)(B) of the USEC Privatization Act (110 Stat.
			 1321–335), as amended, that the sale or transfer of uranium will not have an
			 adverse material impact on the domestic uranium mining, conversion, or
			 enrichment industry shall be valid for not more than 2 calendar years
			 subsequent to such determination.
				(b)Not less than 30 days prior to the
			 transfer, sale, barter, distribution, or other provision of uranium in any form
			 for the purpose of accelerating cleanup at a Federal site, the Secretary shall
			 notify the House and Senate Committees on Appropriations of the
			 following:
					(1)the amount of uranium to be transferred,
			 sold, bartered, distributed, or otherwise provided;
					(2)an estimate by the Secretary of the gross
			 market value of the uranium on the expected date of the transfer, sale, barter,
			 distribution, or other provision of the uranium;
					(3)the expected date of transfer, sale,
			 barter, distribution, or other provision of the uranium;
					(4)the recipient of the uranium; and
					(5)the value of the services the Secretary
			 expects to receive in exchange for the uranium, including any reductions to the
			 gross value of the uranium by the recipient.
					(c)Not later than June 30, 2012, the Secretary
			 shall submit to the House and Senate Committees on Appropriations a revised
			 excess uranium inventory management plan for fiscal years 2013 through
			 2018.
				(d)Not later than December 31, 2011 the
			 Secretary shall submit to the House and Senate Committees on Appropriations a
			 report evaluating the economic feasibility of re-enriching depleted uranium
			 located at Federal sites.
				312.(a)The Secretary of Energy may allow a third
			 party, on a fee-for-service basis, to operate and maintain a metering station
			 of the Strategic Petroleum Reserve that is underutilized (as defined in section
			 102–75.50 of title 41, Code of Federal Regulations (or successor regulations))
			 and related equipment.
				(b)Funds collected under subsection (a) shall
			 be deposited in the general fund of the Treasury.
				IVIndependent agencies
			Appalachian regional
		  commissionFor expenses
		  necessary to carry out the programs authorized by the Appalachian Regional
		  Development Act of 1965, as amended, for necessary expenses for the Federal
		  Co-Chairman and the Alternate on the Appalachian Regional Commission, for
		  payment of the Federal share of the administrative expenses of the Commission,
		  including services as authorized by 5 U.S.C. 3109, and hire of passenger motor
		  vehicles, $58,024,000, to remain available until
		  expended.
			Defense nuclear facilities safety
		  board
			Salaries and expensesFor necessary expenses of the Defense
		  Nuclear Facilities Safety Board in carrying out activities authorized by the
		  Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441,
		  $29,130,000, to remain available until September
		  30, 2013: 
		  Provided, That within 90 days of
		  enactment of this Act the Defense Nuclear Facilities Safety Board shall enter
		  into an agreement for fiscal year 2012 and hereafter with the Office of the
		  Inspector General of either the Nuclear Regulatory Commission or the Department
		  of Energy for inspector general services.
			Delta regional
		  authority
			Salaries and expensesFor necessary expenses of the Delta Regional
		  Authority and to carry out its activities, as authorized by the Delta Regional
		  Authority Act of 2000, as amended, notwithstanding sections 382C(b)(2),
		  382F(d), 382M, and 382N of said Act, $9,925,000,
		  to remain available until expended.
			Denali commissionFor expenses of the Denali Commission
		  including the purchase, construction, and acquisition of plant and capital
		  equipment as necessary and other expenses,
		  $9,077,000, to remain available until expended,
		  notwithstanding the limitations contained in section 306(g) of the Denali
		  Commission Act of 1998: 
		  Provided, That funds shall be
		  available for construction projects in an amount not to exceed 80 percent of
		  total project cost for distressed communities, as defined by section 307 of the
		  Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as
		  amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat.
		  1501A–280), and an amount not to exceed 50 percent for non-distressed
		  communities.
			Nuclear regulatory
		  commission
			Salaries and expensesFor necessary expenses of the Commission in
		  carrying out the purposes of the Energy Reorganization Act of 1974, as amended,
		  and the Atomic Energy Act of 1954, as amended, including official
		  representation expenses (not to exceed $25,000),
		  $1,027,240,000, to remain available until
		  expended: 
		  Provided, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $899,726,000 in fiscal year 2012
		  shall be retained and used for necessary salaries and expenses in this account,
		  notwithstanding 31 U.S.C. 3302, and shall remain available until expended: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of revenues received
		  during fiscal year 2012 so as to result in a final fiscal year 2012
		  appropriation estimated at not more than
		  $127,514,000.
			Office of inspector
		  generalFor necessary expenses
		  of the Office of the Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, $10,860,000, to
		  remain available until expended: Provided, That revenues from licensing fees,
		  inspection services, and other services and collections estimated at
		  $9,774,000 in fiscal year 2012 shall be retained
		  and be available until expended, for necessary salaries and expenses in this
		  account, notwithstanding section 3302 of title 31, United States Code: Provided
		  further, That the sum herein appropriated shall be reduced by the amount of
		  revenues received during fiscal year 2012 so as to result in a final fiscal
		  year 2012 appropriation estimated at not more than
		  $1,086,000.
			Nuclear waste technical review
		  board
			Salaries and expensesFor necessary expenses of the Nuclear Waste
		  Technical Review Board, as authorized by Public Law 100–203, section 5051,
		  $3,400,000 to be derived from the Nuclear Waste
		  Fund, and to remain available until expended.
			Office of the Federal coordinator for
		  alaska natural gas transportation projectsFor necessary expenses for the Office of the
		  Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to
		  the Alaska Natural Gas Pipeline Act of 2004,
		  $1,000,000.
			Northern border regional
		  commissionFor necessary
		  expenses of the Northern Border Regional Commission in carrying out activities
		  authorized by subtitle V of title 40, United States Code,
		  $1,275,000, to remain available until expended: 
		  Provided, That such amounts shall
		  be available for administrative expenses, notwithstanding section 15751(b) of
		  title 40, United States Code.
			Southeast crescent regional
		  commissionFor necessary
		  expenses of the Southeast Crescent Regional Commission in carrying out
		  activities authorized by subtitle V of title 40, United States Code,
		  $213,000, to remain available until
		  expended.
			General
		  Provisions
			401.(a)DefinitionsIn
			 this section:
					(1)ChairpersonThe term Chairperson means
			 the Chairperson of the Commission.
					(2)CommissionThe term Commission means
			 the Nuclear Regulatory Commission.
					(3)Spent Fuel
			 PoolThe term spent
			 fuel pool means an underwater storage and cooling facility for spent
			 (or depleted) fuel assemblies that have been removed from a reactor.
					(b)As soon as practicable after the date of
			 enactment of this Act, the Chairperson shall order licencees to, in accordance
			 with the recommendations of the 90-day task force of the Commission, enhance
			 spent fuel pools by:
					(1)providing sufficient safety-related
			 instrumentation that is able to withstand design-basis natural phenomena to
			 monitor key spent fuel pool parameters (such as water level, temperature, and
			 area radiation levels) from a control room;
					(2)providing safety-related,
			 alternating-current electrical power for the spent fuel pool makeup
			 system;
					(3)providing onsite emergency electrical power
			 for spent fuel pools and instrumentation for cases in which there exists
			 irradiated fuel in a spent fuel pool, regardless of the operational mode of the
			 relevant reactor; and
					(4)installing a seismically qualified means to
			 spray water into spent fuel pools, including an easily accessible connection to
			 supply the water (such as using a portable pump or pumper truck) at grade
			 outside a relevant structure.
					402.Consistent with the findings of its 90 Day
			 Task Force, the Nuclear Regulatory Commission shall order licensees to
			 reevaluate the seismic, tsunami, flooding and other hazards at their sites as
			 expeditiously as possible, and thereafter, at least once every 10 years, and
			 the Commission shall require licensees to demonstrate to the Commission that
			 the design basis of structures, systems, and components for each operating
			 reactor meet current NRC requirements and guidance with regard to these
			 threats. The Commission shall require licensees to update the design basis of
			 structures, systems, and components for each operating reactor, if
			 necessary.
			VGeneral provisions
			501.None of the funds appropriated by this Act
			 may be used in any way, directly or indirectly, to influence congressional
			 action on any legislation or appropriation matters pending before Congress,
			 other than to communicate to Members of Congress as described in 18 U.S.C.
			 1913.
			502.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in this Act or any other appropriation Act.
			VI
			ADDITIONAL FUNDING FOR DISASTER
		  RELIEF
			DEPARTMENT OF
		  DEFENSE—CIVIL
			DEPARTMENT OF THE
		  ARMY
			Corps of
		  Engineers—Civil
			Mississippi River and
		  TributariesFor an additional
		  amount for Mississippi River and Tributaries for expenses
		  resulting from a major disaster designation pursuant to the Robert T. Stafford
		  Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)),
		  $890,177,300, to remain available until expended
		  for repair of damages to Federal projects: 
		  Provided, That the Assistant
		  Secretary of the Army for Civil Works shall provide a monthly report to the
		  Committees on Appropriations of the House of Representatives and the Senate
		  detailing the allocation and obligation of these funds, beginning not later
		  than 60 days after enactment of this Act:
			 Provided further, That the amount in this paragraph is
		  designated by Congress as being for disaster relief pursuant to section
		  251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
		  (Public Law 99–177), as amended.
			OPERATION AND MAINTENANCEFor an additional amount for
		  Operation and Maintenance for expenses resulting from a major
		  disaster designation pursuant to the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act (42 U.S.C. 5122(2)) to dredge navigation channels and
		  repair damage to Corps projects nationwide,
		  $88,003,700, to remain available until expended:
		  
		  Provided, That the Assistant
		  Secretary of the Army for Civil Works shall provide a monthly report to the
		  Committees on Appropriations of the House of Representatives and the Senate
		  detailing the allocation and obligation of these funds, beginning not later
		  than 60 days after enactment of this Act:
			 Provided further, That the amount in this paragraph is
		  designated by Congress as being for disaster relief pursuant to section
		  251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
		  (Public Law 99–177), as amended.
			FLOOD CONTROL AND COASTAL
		  EMERGENCIESFor an additional
		  amount for Flood Control and Coastal Emergencies, for expenses
		  resulting from a major disaster designation pursuant to the Robert T. Stafford
		  Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) as authorized
		  by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for necessary
		  expenses to prepare for flood, hurricane and other natural disasters and
		  support emergency operations, repair and other activities in response to recent
		  natural disasters as authorized by law,
		  $66,387,000, to remain available until expended:
		  
		  Provided, That the Assistant
		  Secretary of the Army for Civil Works shall provide a monthly report to the
		  Committees on Appropriations of the House of Representatives and the Senate
		  detailing the allocation and obligation of these funds, beginning not later
		  than 60 days after enactment of this Act:
			 Provided further, That the amount in this paragraph is
		  designated by Congress as being for disaster relief pursuant to section
		  251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
		  (Public Law 99–177), as amended.
			This Act may be cited as the
		  Energy and Water Development and
		  Related Agencies Appropriations Act,
		  2012.
			
	
		July 18, 2011
		Received; read twice and referred to the
		  Committee on
		  Appropriations
		September 7, 2011
		Reported with an amendment
	
